Exhibit 10.17.1
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.


Execution Version    




























SUBSERVICING AGREEMENT




NEW RESIDENTIAL MORTGAGE LLC
as the Owner/Servicer and
DITECH FINANCIAL LLC
as the Subservicer Dated: August 8, 2016






Agency Mortgage Loans






--------------------------------------------------------------------------------


TABLE OF CONTENTS









Page
ARTICLE I
DEFINITIONS     1
ARTICLE II
AGREEMENTS OF THE SUBSERVICER     14
Section 2.1.    General     14
Section 2.2.    Compliance with Applicable Requirements.     15
Section 2.3.    Engagement of Contractors.     16
Section 2.4.    Procedure     19
Section 2.5.    Other Services.     21
Section 2.6.    Service Level Agreements.     23
Section 2.7.    Accounting and Investor Reporting     23
Section 2.8.    Delinquency Control     26
Section 2.9.    REO Properties.     27
Section 2.10. Books and Records; Access to Facilities.     28
Section 2.11. Insurance     30
Section 2.12. Advances.     31
Section 2.13. Solicitation.     33
Section 2.14. HAMP     34
Section 2.15. Process Changes and Other Services; Statements of Work.     34
Section 2.16. Pending and Completed Loss Mitigation.     34
Section 2.17. Disaster Recovery Plan.     35
Section 2.18. Subservicer Performance Standards.     36
Section 2.19. Sanction Lists; Suspicious Activity Reports.     37
Section 2.20. [Reserved]     37
Section 2.21. Litigation Management     37
ARTICLE III
AGREEMENTS OF THE OWNER/SERVICER     38
Section 3.1.    Documents.     38


i

--------------------------------------------------------------------------------





Section 3.2.    Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.
    40
Section 3.3.    Notices.     41
Section 3.4.    Mortgagor Requests.     41
Section 3.5.    Power of Attorney     41
ARTICLE IV
COMPENSATION     42
Section 4.1.    Subservicing Compensation.     42
Section 4.2.    Due Date of Payments; Penalties.     42
Section 4.3.    Resolution of Disputes and Monetary Errors.     43
ARTICLE V
TERM AND TERMINATION     43
Section 5.1.    Term     43



Section 5.2.    Termination without Cause     44
Section 5.3.    Termination with Cause     44
Section 5.4.    Reimbursement upon Expiration or Termination; Termination
Assistance     48
Section 5.5.    Accounting/Records.     50
Section 5.6.    Termination Right of the Subservicer     50
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE OWNER/SERVICER    51
Section 6.1.    Agency Approvals.    51
Section 6.2.    Authority    51
Section 6.3.    Consents.    51
Section 6.4.    Litigation.    51
Section 6.5.    Broker Fees.    51
Section 6.6.    Ownership.    52
Section 6.7.    Ability to Perform    52
ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE SUBSERVICER    52
Section 7.1.    Agency Approvals.    52
Section 7.2.    Authority    52


i

--------------------------------------------------------------------------------





Section 7.3.    Consents.    52
Section 7.4.    Litigation.    53
Section 7.5.    Accuracy of Information.    53
Section 7.6.    Broker Fees.    53
Section 7.7.    MERS    53
Section 7.8.    Agency Representations.    53
Section 7.9.    Ability to Perform    53
Section 7.10. HAMP    53
Section 7.11. Quarterly Reports.    53
ARTICLE VIII
INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL     54
Section 8.1.    Independence of Parties.     54
Section 8.2.    Indemnification by the Subservicer; Compensatory Fees.     54
Section 8.3.    Indemnification by the Owner/Servicer     55
Section 8.4.    Indemnification Procedures.     56
Section 8.5.    Repurchase     56
Section 8.6.    Survival     56
ARTICLE IX
MISCELLANEOUS     56
Section 9.1.    Assignment     56
Section 9.2.    Prior Agreements.     57
Section 9.3.    Entire Agreement     57







--------------------------------------------------------------------------------






Section 9.4.    Invalidity     57
Section 9.5.    Governing Law; Jurisdiction.     57
Section 9.6.    Waiver of Jury Trial     58
Section 9.7.    Notices.     58
Section 9.8.    Amendment, Modification and Waiver     59
Section 9.9.    Binding Effect     59
Section 9.10. Headings.     59
Section 9.11. Force Majeure     59
Section 9.12. Confidentiality; Security     60
Section 9.13. Further Assurances.     61
Section 9.14. Execution of Agreement     61
Section 9.15. Publicity     61
Section 9.16. Executory Contract     61
Section 9.17. Restrictions of Notices; Information and Disclosure     62







--------------------------------------------------------------------------------






EXHIBITS


EXHIBIT A    Form of Acknowledgment Agreement
EXHIBIT B    Subservicing Fees
EXHIBIT C    Form of Limited Power of Attorney
EXHIBIT D    Servicing Transfer Procedures
EXHIBIT E    List of Servicing Reports
EXHIBIT F-1    Service Level Agreements
EXHIBIT F-2    Form of SLA Monthly Report
EXHIBIT G    Additional Servicing Requirements
EXHIBIT H    Form of Quarterly Financial Metrics Report
EXHIBIT I    Form of Quarterly Certificate
EXHIBIT J    Vendor List
EXHIBIT K    Litigation Protocols







--------------------------------------------------------------------------------






SUBSERVICING AGREEMENT


THIS SUBSERVICING AGREEMENT (this "Agreement"), dated as of August 8, 2016,
(the    "Effective
Date"),    is    by    and    between    New    Residential    Mortgage    LLC    (the
"Owner/Servicer"), having an office at 1345 Avenue of the Americas, 45th Floor,
New York, New York 10105, and Ditech Financial LLC (the "Subservicer"), having
an office at 7630 S. Kyrene Road, Tempe, Arizona 85283.


RECITALS


WHEREAS, the Subservicer is engaged in the business of servicing and
subservicing residential mortgage loans evidenced by notes and secured by deeds
of trust, mortgages, trust deeds or like security instruments;


WHEREAS, the Owner/Servicer owns or will acquire from time to time the right to
service the residential mortgage loans or pools of residential mortgage loans
identified on the schedule attached to the related Acknowledgement Agreement or
other schedule or data file delivered and accepted by the Subservicer and the
Subservicer has the capacity to subservice such residential mortgage loans for
the Owner/Servicer; and


WHEREAS, the Owner/Servicer desires that the Subservicer perform, as a
subservicer, the Subservicing and the Subservicer is agreeable thereto.


NOW, THEREFORE, in consideration of the mutual recitals, promises and covenants
set forth herein, and other good and valuable consideration herein receipted
for, but not herein recited, the receipt of which is hereby acknowledged, the
parties hereto agree and covenant as follows:


ARTICLE I DEFINITIONS


Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings specified in this
Article I:


Acknowledgment Agreement: The document substantially in the form attached hereto
as Exhibit A, to be executed by the Owner/Servicer and the Subservicer prior to
each Transfer Date with respect to Subservicing any Mortgage Loans identified on
the schedule attached thereto pursuant to this Agreement.


Affiliate: An Affiliate of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided, however, that, with
respect to the Owner/Servicer, an Affiliate shall be limited to New Residential
Investment Corp. and its direct or indirect wholly-owned subsidiaries. For





--------------------------------------------------------------------------------





purposes of this definition, the term "control" (including its correlative
meanings "controlled by" and "under common control with") means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).


1





--------------------------------------------------------------------------------






Agency:    Fannie Mae, Freddie Mac, Ginnie Mae, HUD, FHA, USDA, VA and State
Agencies, as applicable.


Agency Guidelines: The Fannie Mae Guides, Freddie Mac Guide, Ginnie Mae Guide,
FHA Regulations, USDA Regulations, VA Regulations, as applicable, as such Agency
Guidelines may be modified from time to time or enacted subsequent to the date
of this Agreement, and any other applicable agreements, rules, regulations,
directives, announcements, bulletins and instructions of the applicable Agency
or Insurer relating to the servicing or subservicing of the Mortgage Loans,
including any delegated authority and variances permitted by the related Agency.


Agreement: This Agreement as the same may be amended from time to time by the
Owner/Servicer and the Subservicer.


Ancillary Income: All fees and charges derived from the Mortgage Loans (other
than servicing or Subservicing fees, Float Benefit and prepayment penalties
attributable to the Mortgage Loans), which the Subservicer is entitled to
collect and retain (for itself or the Owner/Servicer) under Applicable
Requirements and Section 4.1, including but not limited to late fees, payoff
fees, assumption fees, reinstatement fees, fees received with respect to checks
on bank drafts returned by the related bank for insufficient funds, and similar
types of fees arising from or in connection with any Mortgage Loan, in any case
to the extent not exceeding or violating any applicable amounts or limitations
under Applicable Requirements. The Subservicer shall not change the amount of
fees or charges constituting Ancillary Income that it charges Mortgagors without
the prior written approval of the Owner/Servicer; provided, however, such fees
or charges may be reduced or otherwise changed by the Subservicer to conform
with changes in Applicable Requirements without the consent of the
Owner/Servicer provided notice of such change is given to the Owner/Servicer.
Ancillary Income shall be payable to the Owner/Servicer and the Subservicer as
set forth in Exhibit B; provided that Ancillary Income shall not include fees
related to portfolio defense.


Applicable Requirements: As to any Mortgage Loan, as of the time of reference:
(a) all Mortgage Loan-related obligations of the Owner/Servicer as servicer,
including without limitation those contractual obligations of the Owner/Servicer
or the Subservicer contained in this Agreement or any agreement with any Agency,
Insurer or Investor (including but not limited to all Investor and Agency
guides, manuals, handbooks, bulletins, circulars, announcements, issuances,
releases, letters, correspondence and other instructions applicable to the
Mortgage Loans and/or the Servicing Rights), or in the related Mortgage Loan
Documents for which the Owner/Servicer is responsible; (b) all federal, state
and local laws, statutes, rules, regulations and ordinances applicable to the
Owner/Servicer or the Subservicer that are related to residential mortgage loans
or the servicing or Subservicing thereof, including with limitation the Vendor
Oversight Guidance and applicable FHA Regulations, USDA Regulations or VA
Regulations;
(c) all applicable Agency Guidelines, (d) all other applicable requirements and
guidelines related to the servicing or Subservicing of residential mortgage
loans as promulgated by (i) any





--------------------------------------------------------------------------------





Governmental Authority having jurisdiction, including without limitation the
CFPB and (ii) any Insurer; and (e) all other applicable judicial and
administrative judgments, assurances, orders, stipulations, directives, consent
decrees (including, without limitation, the CFPB Stip Order and each State
Order), awards, writs and injunctions that is made or given at any time by any
court or


2







--------------------------------------------------------------------------------






regulator to which a party or any of its Affiliates is subject or is otherwise
applicable to the servicing or Subservicing of the Mortgage Loans; provided,
that in the event that either the Owner/Servicer or the Subservicer becomes
subject to such judicial or administrative judgment, order, stipulation,
directive, consent decree, award, writ or injunction after the date of this
Agreement that would affect the servicing or Subservicing of the Mortgage Loans
hereunder, such party shall promptly notify the other party of the relevant
terms thereof.


Bankruptcy Code: As defined in Section 9.16.


BCP: As defined in Section 2.17.


Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the State of New York are authorized or obligated by law
or by executive order to be closed, (c) a day that is not a business day as
provided in the related Agency Guidelines or (d) such other days as agreed upon
by the parties in writing.


Calculation Date: The close of business on the last Business Day occurring in
March, June, September and December of each calendar year, beginning in
September 2016.


CFPB:    The Consumer Financial Protection Bureau, an independent federal agency
operating as part of the United States Federal Reserve System.


CFPB Stip Order: That certain Stipulated Order for Permanent Injunction and
Monetary Judgment entered in Federal Trade Commission and Consumer Financial
Protection Bureau v. Green Tree Servicing LLC, 15-cv-02064, (D. Minn. April 23,
2015).


Change of Control: With respect to the Subservicer, shall mean (i) any
transaction or event as a result of which the Walter ceases to own, directly or
indirectly, at least 51% of the stock of Subservicer; (ii) the sale, transfer,
or other disposition of all or substantially all of Subservicer’s assets
(excluding any such action taken in connection with any securitization
transaction or routine sales of mortgage loans); or (iii) the consummation of a
merger or consolidation of Subservicer with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity’s equity outstanding immediately after such
merger, consolidation or such other reorganization is owned by persons who were
not equityholders of the Subservicer immediately prior to such merger,
consolidation or other reorganization. With respect to the Walter, shall mean
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Effective Date) shall have obtained the
power (whether or not exercised) to elect a majority of the board of directors
(or equivalent governing body) of the Walter, (ii) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect
on the Effective Date) is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Effective





--------------------------------------------------------------------------------





Date), directly or indirectly, of 35% or more on a fully diluted basis of the
voting interests in the Walter’s Equity Interests, or (iii) the board of
directors (or equivalent governing body) of the Walter shall cease to consist of
a majority of Continuing Directors.


Claim: Any claim, demand or litigation related to the Mortgage Loans, the
Servicing Rights or this Agreement.


3







--------------------------------------------------------------------------------






Collateral File: With respect to each Mortgage Loan, the file containing the
Mortgage Loan Documents and such other documents or instruments as are required
by the Investor pursuant to Applicable Requirements or by the Owner/Servicer to
be held by a Custodian or, as permitted by Applicable Requirements, copies
thereof.


Compensatory Fees: Any compensatory fees, fines, penalties or other monies
assessed by the Agency for failure to adhere to the applicable Agency Guidelines
in servicing the Mortgage Loans.


Confidential Information:    Any and all information regarding the transactions
contemplated by this Agreement, Consumer Information, the proprietary,
confidential and non- public information or material relating to the business
(including business practices) of the Disclosing Party (or the Disclosing
Party’s clients and investors), information regarding the financial condition,
operations and prospects of the Disclosing Party, and any other information that
is disclosed to one party by or on behalf of the other party or any of their
respective Affiliates or representatives, either directly or indirectly, in
writing, orally or by drawings or by permitting inspection of documents or other
tangible expression, whether exchanged before or after the date of this
Agreement, and contained in any medium, which such entity considers to be
non-public, proprietary or confidential. Confidential Information includes (but
is not limited to) all (a) except as expressly required in connection with the
Subservicing of the Mortgage Loans pursuant to this Agreement, information
relating to the Owner/Servicer’s interest in the Mortgage Loans or the amount,
characteristics or performance of the Mortgage Loans or any economic or
noneconomic terms of this Agreement, (b) information relating to research and
development, discoveries, formulae, inventions, policies, guidelines, displays,
specifications, drawings, codes, concepts, practices, improvements, processes,
know-how, patents, copyrights, trademarks, trade names, trade secrets, and any
application for any patent, copyright or trademark; and (c) descriptions,
financial and statistical data, business plans, data, pricing, reports, business
processes, recommendations, accounting information, identity of suppliers,
business relationships, personnel information, technical specifications,
computer hardware or software, information systems, customer lists, costs,
product concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing. Information relating to the
Disclosing Party’s consultants, employees, clients, investors, customers,
members, vendors, research and development, software, financial condition or
marketing plans is also considered Confidential Information.


Consumer Information: Any personally identifiable information relating to a
Mortgagor which is considered "nonpublic personal information" of "customers"
and "consumers" as those terms are defined in the GLBA.


Continuing Directors: The directors (or equivalent governing body) of Walter on
the Effective Date and each other director (or equivalent Person) if such
director’s (or equivalent





--------------------------------------------------------------------------------





Person’s) nomination for election to the board of directors (or equivalent
governing body) of Walter is recommended by a majority of the then Continuing
Directors.


Custodial Account: The accounts in which Custodial Funds are deposited and held
by the Subservicer.


4







--------------------------------------------------------------------------------






Custodial Funds: All funds held by or on behalf of the Subservicer with respect
to the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due Investors, buydown funds, funds for the payment of
taxes, assessments, insurance premiums, ground rents and similar charges, funds
from hazard insurance loss drafts and other mortgage escrow and impound amounts
(including interest accrued thereon for the benefit of the Mortgagors under the
Mortgage Loans, if required by law or contract) maintained by or on behalf of
the Subservicer relating to the Mortgage Loans.


Custodian:    With respect to each Mortgage Loan, the Person designated by the
Owner/Servicer to act as custodian of the Mortgage Loan Documents for such
Mortgage Loan, notice of which shall be provided to the Subservicer by the
Owner/Servicer.


Deconversion Fee: The fee payable by the Owner/Servicer to the Subservicer as
provided in Section 5.4(a), which fee, if any, shall equal the amount set forth
in Exhibit B. The Deconversion Fee relating to a termination of this Agreement
with respect to an Interim Serviced Mortgage Loan, if any, shall equal the
amount set forth in Exhibit B.


Default Firms: Shall have the meaning assigned to such term in Section 2.3.


Delinquency or Delinquent: With respect to any Mortgage Loan, the Mortgage Loan
that would be considered one month or more delinquent following the MBA
Methodology.


Delinquency Ratio: With respect to the Prior Ditech Serviced Loans as of the end
of each calendar month, the percentage equivalent of a fraction, the numerator
of which is the total unpaid principal balance of the Prior Ditech Serviced
Loans that were subserviced by the Subservicer during such calendar month which
are thirty (30) days or more Delinquent, including loans in foreclosure and
bankruptcy, plus the loan balance (prior to conversion to REO) of REO
properties, and the denominator of which is the unpaid principal balance of all
Prior Ditech Serviced Loans.


Ditech Agreements:    The Ditech MSRPA, this Agreement and any other document
executed in connection with this Agreement.


Ditech Transfer Fees:    The fee payable by the Subservicer to the
Owner/Servicer as provided in Section 5.4(b), which fee, if any, shall equal the
amount set forth in Exhibit B and is referred to therein as the Ditech Transfer
Fees.


Ditech MSRPA: The Flow and Bulk Agreement for the Purchase and Sale of Mortgage
Servicing Rights dated August 8, 2016 by and between the Owner/Servicer and the
Subservicer.







--------------------------------------------------------------------------------





Draft Date: Any Business Day on which funds may be released to, or withdrawn by,
an Investor from a Custodial Account in accordance with Applicable Requirements.


Equity Interests: of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance


5







--------------------------------------------------------------------------------






of doubt and without limitation, “Equity Interests” shall exclude the
convertible notes and any other indebtedness convertible into or exchangeable
for Equity Interests.


Escrow Account:    A time deposit or demand account created and maintained at a
financial institution designated by the Owner/Servicer for the deposit of Escrow
Payments and related disbursements in accordance with applicable Agency
Guidelines.


Escrow Payments: The amounts required to be escrowed by the Mortgagor pursuant
to any Mortgage Loan and held in Escrow Accounts, which include amounts being
held for payment of taxes, assessments, water rates, flood insurance premiums,
fire and hazard insurance premiums and other payments.


Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.


Fannie Mae: The Federal National Mortgage Association, or any successor thereto.


Fannie Mae Guides:    The Fannie Mae Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.


FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.


FHA: The Federal Housing Administration of the Department of Housing and Urban
Development of the United States of America, or any successor.


FHA Regulations: Regulations promulgated by HUD under the National Housing Act,
codified in Title 24 of the Code of Federal Regulations, and other HUD issuances
relating to mortgage loans insured by the FHA.


Float Benefit:    All benefit (including interest or earnings), not due to the
applicable Agency or the Mortgagors under the related Agency Guidelines, related
to the Escrow Accounts and the Custodial Accounts, as applicable, with respect
to the Mortgage Loans during the Interim Servicing Period.


Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.


Freddie Mac Guide:    The Freddie Mac Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.





--------------------------------------------------------------------------------







GAAP: Generally accepted accounting principles in effect from time to time in
the United States of America


Ginnie Mae: The Government National Mortgage Association, or any successor
thereto.


Ginnie Mae Guide: The Ginnie Mae Mortgage Backed Securities (MBS) Guide, as
amended, supplemented or otherwise modified from time to time.


6







--------------------------------------------------------------------------------






GLBA: The Gramm-Leach-Bliley Act of 1999 as amended, modified, or supplemented
from time to time, and any successor statute, and all rules and regulations
issued or promulgated in connection therewith.


Governmental Authority:    Any court, board, agency, commission, office or other
authority or quasi-governmental authority or self-regulatory organization of any
nature whatsoever for any governmental unit (foreign, federal, state, county,
district, municipal, city or otherwise) whether now or hereafter in existence.


HAMP: The Home Affordable Modification Program implemented by the United States
Department of Treasury pursuant to Section 101 and 109 of the Emergency Economic
Stabilization Act of 2008, as the same may be amended or modified.


HUD:    The United States Department of Housing and Urban Development, or any
successor thereto.


In-process Loan Modification: A trial or permanent loan modification offered by
the Subservicer, Agency or any prior servicer that was either accepted by the
Mortgagor or for which the time for the Mortgagor to accept the offer has not
expired and the offer has not been rejected. The term also means and includes
(a) trial modifications in which the Subservicer, Agency or any prior servicer
agreed to modify the payment terms of the Mortgage Loan unless the Subservicer
or a prior servicer has clear written evidence that the Mortgagor has failed to
perform under the trial loan modification terms and (b) modifications in which
the Mortgagor completed making the trial payments, but the permanent
modification was not input into the Subservicer or any prior servicer’s system.


Insurer: FHA, VA, USDA or any private mortgage insurer, pool insurer and any
insurer or guarantor under any standard hazard insurance policy, any federal
flood insurance policy, any title insurance policy, any earthquake insurance
policy or other insurance policy, and any successor thereto, with respect to the
Mortgage Loan or the Mortgaged Property.


Interim Serviced Mortgage Loan: As defined in Section 5.2.


Investor or Investors: With respect to any Mortgage Loan, Fannie Mae, Freddie
Mac or Ginnie Mae as applicable.


Loss Mitigation: With respect to any Mortgage Loan, any modified or proposed
payment arrangement, proposed, trial or permanent loan modification, In-process
Loan Modification, forbearance plan, short sale, deed-in-lieu agreement, HAMP
and any other non-foreclosure home





--------------------------------------------------------------------------------





retention or non-retention option offered by the Subservicer, Agency or any
prior servicer that is made available to the Mortgagor by or through
Subservicer, Agency, or any prior servicer, including any application or request
of a Mortgagor for any of the foregoing. For avoidance of doubt, this definition
shall apply only to Mortgage Loans in loss mitigation or where a loss mitigation
application is pending.


MA State Order: That certain Assurance of Discontinuance entered in Commonwealth
of Massachusetts In re Ditech Financial LLC (MA Sup. Ct. August 2016).


7







--------------------------------------------------------------------------------






Material Adverse Change:    Any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Subservicer or the Owner/Servicer, as applicable, in each case,
in the present and/or the future.


Material Adverse Effect: With respect to the Subservicer (a) a Material Adverse
Change with respect to the Subservicer or any of its Affiliates taken as a
whole; (b) a material impairment of the ability of the Subservicer to perform
under the Ditech Agreements, or to avoid any event of default with respect to
the Subservicer under this Agreement (that cannot be timely cured, to the extent
a cure period is applicable); (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of the Ditech Agreements against the
Subservicer; or (d) a material adverse effect upon the value or marketability of
a material portion of the Mortgage Loans or related Servicing Rights. With
respect to the Owner/Servicer (a) a Material Adverse Change with respect to the
Owner/Servicer or any of its Affiliates taken as a whole; (b) a material
impairment of the ability of the Owner/Servicer to perform under the Ditech
Agreements, or to avoid any event of default with respect to the Owner/Servicer
under this Agreement (that cannot be timely cured, to the extent a cure period
is applicable); (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of the Ditech Agreements against the
Owner/Servicer; or (d) a material adverse effect upon the value or marketability
of a material portion of the Mortgage Loans or related Servicing Rights. With
respect to the Servicing Rights purchased by the Owner/Servicer pursuant to the
MSRPA or any Mortgage Loan relating thereto, a material adverse effect (a) upon
the value or marketability of such Servicing Rights or such Mortgage Loan or (b)
on the ability of the Subservicer to enforce such Mortgage Loan or realize the
full benefits of such Servicing Rights.


MBA Methodology: A method of calculating delinquency of a Mortgage Loan based
upon Mortgage Bankers Association method, under which method a Mortgage Loan is
considered delinquent if the payment had not been received by the end of the day
immediately preceding the Mortgage Loan’s next due date (generally the last day
of the month in which the payment was due). For example, a Mortgage Loan with a
due date of August 1, 2016, with no payment received by the close of business on
September 1, 2016, would have been reported as delinquent on September 30, 2016.


MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.


Mortgage: The mortgage, deed of trust or other instrument creating a first or
second lien on a Mortgaged Property securing a Note (or a first or second lien
on (a) in the case of a cooperative, the related shares of stock in the
cooperative securing the Note and (b) in the case of a ground rent, the
leasehold interest securing the Note).


Mortgage Loan: Fixed or adjustable rate residential mortgage loans in which
either (i) the related Servicing Rights was purchased by the Owner/Servicer from
the Subservicer pursuant to the MSRPA or (ii) with respect to any Mortgage Loan
in which the related Servicing Rights were





--------------------------------------------------------------------------------





not purchased by the Owner/Servicer from the Subservicer pursuant to the MSRPA,
identified by the Owner/Servicer pursuant to Section 2.1, in each case, for
which the Subservicer accepts subservicing from the Owner/Servicer from time to
time for inclusion under the terms of this Agreement and any REO Property
resulting from Mortgage Loans described in this definition.


8







--------------------------------------------------------------------------------






Mortgage Loan Documents:    With respect to each Mortgage Loan, (a) the original
Mortgage Loan documents held by the Custodian, including the Note, and if
applicable, cooperative mortgage loan related documents and (b) all documents
required by the applicable Investor to be held by the Custodian under Applicable
Requirements or otherwise required to be held by the Custodian by the
Owner/Servicer.


Mortgage Servicing File: With respect to each Mortgage Loan, all documents,
whether in hard copy, computer record, microfiche or any other format,
evidencing and pertaining to a particular Mortgage Loan and relating to the
processing, origination, servicing, collection, payment and foreclosure of such
Mortgage Loan, necessary to service the Mortgage Loans in accordance with
Applicable Requirements or required to be held by the mortgage loan servicers
under Applicable Requirements, including without limitation the following
documents with respect to each Mortgage Loan: (a) a schedule of all transactions
credited or debited to the Mortgage Loan, including the Escrow Account and any
suspense account; (b) a copies of the Mortgage Loan Documents; (c) any notes
created by the Subservicer (or any prior servicer) personnel reflecting
communications with the Mortgagor about the Mortgage Loan; (d) any reports
specific to the Mortgage Loan created by the Subservicer (or any prior servicer)
in connection with the Subservicing of the Mortgage Loan; (v) copies of
information or documents provided by Mortgagor to the Subservicer in connection
with any error resolution or loss mitigation; and (e) any documents or records
required to be maintained by mortgage loan servicers under the applicable Agency
Guidelines.


Mortgaged Property: The residential real property securing a Mortgage Loan,
including all buildings and fixtures thereon.


Mortgagor: The mortgagor, grantor of security deeds, grantor of trust deeds and
deeds of trust, and the grantor of any Mortgage.


MSRPA: The Ditech MSRPA.


New Mortgage Loan: A mortgage loan which is originated when the related
mortgagor refinances an existing Mortgage Loan with proceeds from such new
mortgage loan which is secured by the same mortgaged property.


Note: The original executed note evidencing the indebtedness of a Mortgage.


Off-shore Vendor: Any Vendor which is located outside the United States of
America and/or the services provided by any Vendor are being performed outside
the United States of America.







--------------------------------------------------------------------------------





Owner/Servicer Economics:    The sum of the following, with duplication, (i) all
prepayment penalties and servicing-related fees payable to the Owner/Servicer as
servicer of the Mortgage Loans under the applicable Agency Guidelines and
received during the applicable prior Investor accounting cycle or applicable
portion thereof, (ii) all amounts payable to the Owner/Servicer as the Investor
of any Mortgage Loans, (iii) all recoveries on the Mortgage Loans during the
applicable prior Investor accounting cycle or applicable portion thereof of
Servicing Advances and P&I Advances previously funded or reimbursed by the
Owner/Servicer to the Subservicer or the prior servicer and (iv) all other
outstanding amounts collected during


9







--------------------------------------------------------------------------------






the applicable prior Investor accounting cycle or applicable portion thereof and
payable to the Owner/Servicer under this Agreement (including Float Benefit
pursuant to Section 2.7(e) and any Loss Mitigation or incentive fees payable to
the Owner/Servicer as servicer under applicable Agency Guidelines as described
in Section 4.1).


P&I: Principal and interest.


P&I Advance:    Principal and interest, if any, advanced to an Investor related
to a Mortgage Loan, including those Mortgage Loans in any pool created through
mortgage backed pass-through certificates or securities. P&I Advances shall also
include, to the extent applicable and not otherwise paid, (a) the payment of
prepayment interest shortfalls required to be paid under Applicable Requirements
in connection with the payment in part or in full of a Mortgage Loan, (b) any
Agency guaranty fees and (c) any lender-paid PMI premiums.


Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, limited partnership, government or any agency or political subdivision
thereof or any similar entity.


PMI: Private mortgage insurance.


PMI Companies: The insurance companies that have issued PMI policies insuring
any of the Mortgage Loans.


Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal (Northeast edition).


Prior Ditech Serviced Loans: Any Mortgage Loan in which the Subservicer serviced
the related Mortgage Loans immediately prior to the acquisition of the related
Servicing Rights by the Owner/Servicer pursuant to the MSRPA.


Quarterly Collection Period: With respect to any Calculation Date, the calendar
month of such Calculation Date and the two (2) calendar months immediately prior
to such related calendar month.


Quarterly Financial Metrics: As defined in Section 7.11.


Quarterly Financial Metrics Report: As defined in Section 7.11.







--------------------------------------------------------------------------------





Quarterly Refinancing Percentage: With respect to the Prior Ditech Serviced
Loans and a Calculation Date, a fraction, expressed as a percentage, the
numerator of which is equal to the aggregate principal balance of the New
Mortgage Loans that were originated by the Subservicer and were refinancings of
Prior Ditech Serviced Loans that were subserviced by the Subservicer over the
related Quarterly Collection Period as measured on their respective refinancing
date, and the denominator of which is the aggregate principal balance of all
Prior Ditech Serviced Loans that voluntarily prepaid in full over the Quarterly
Collection Period (measured as of the date of such prepayment).


Quarterly Report: As defined in Section 7.11.


10







--------------------------------------------------------------------------------






REO Property: A Mortgaged Property acquired on behalf of Investor by foreclosure
or other process.


REO Disposition: The final sale by the Subservicer of any REO Property.
Reporting Date: The fifth (5th) Business Day of the each month.
Sale Date:    With respect to each Mortgage Loan to be subserviced pursuant to
this Agreement, the related date in which the Owner/Servicer acquires all
economic right, title and interest in and to the related Servicing Rights
pursuant to the MSRPA.


Service Level Agreements or SLAs: As defined in Section 2.6(a) of this
Agreement.


Servicing Advance Ratio: With respect to the Prior Ditech Serviced Loans as of
the end of each calendar month, the percentage equivalent of a fraction, the
numerator of which is the aggregate outstanding receivables balance of the
Advances with respect to the Prior Ditech Serviced Loans that were subserviced
by the Subservicer during such calendar month, and the denominator of which is
the aggregate outstanding principal balance of all Prior Ditech Serviced Loans.


Servicer Transfer Data: The computer records requested by the Subservicer
reflecting the status of payments, balances and other pertinent information with
respect to the Mortgage Loans necessary to subservice the Mortgage Loans in
accordance with Applicable Requirements and this Agreement.


Servicing Advance: All customary, reasonable and necessary actual "out of
pocket" costs and expenses incurred by the Subservicer (i) in accordance with
the Applicable Requirements,
(ii)for which the Subservicer has a right of reimbursement from the Mortgagor,
the applicable Agency, Insurer, Investor and/or otherwise, and (iii) which are
recoverable by the Owner/Servicer pursuant to applicable Agency and Investor
requirements and, in each case, arising out of or related to (a) the performance
of the Subservicer’s servicing and other obligations under this Agreement or
Applicable Requirements, (b the preservation, restoration and protection of the
Mortgaged Property, (c) any enforcement or judicial proceedings, including
foreclosures, including reasonable attorney’s fees and settlement costs, (d) the
management and liquidation of the REO Property, (e) payment of taxes,
assessments, water rates, mortgage insurance premiums including fire and hazard
insurance premiums, flood insurance premiums and similar payments set forth in
the applicable Agency Guidelines, (f) any Claims made against the Subservicer
and/or the Owner/Servicer in connection with the Mortgage Loans (excluding
Claims relating to the Prior Ditech Serviced Loans prior to the Transfer Date),
and (g) amounts paid by the Subservicer to third parties pursuant to the terms
of this Agreement or advanced pursuant to any applicable Investor requirements,
excluding





--------------------------------------------------------------------------------





any P&I Advance or any penalties, fines or indemnification amounts payable by
the Subservicer pursuant to the terms of this Agreement.


Servicing Agreements: The contracts (including, without limitation, any pooling
agreement, servicing agreement, custodial agreement or other agreement or
arrangement), and all applicable rules, regulations, procedures, manuals and
guidelines incorporated therein, defining the rights and obligations of the
Owner/Servicer, with respect to Mortgage Loans.


11







--------------------------------------------------------------------------------






Servicing Compensation: The annual aggregate amount payable to Owner/Servicer
under the applicable Servicing Agreement related to Mortgage Loan as
consideration for servicing such loan, expressed as a percentage of the unpaid
principal balance thereof, and excluding Ancillary Income.


Servicing Rights:    With respect to an Mortgage Loan, collectively, (i) the
rights and obligations to service, administer, collect payments for the
reduction of principal and application of interest thereon, collect payments on
account of taxes and insurance, pay taxes and insurance, remit collected
payments, provide foreclosure services, provide full escrow administration, (ii)
any other obligations required by any Agency, Investor or Insurer in, of, for or
in connection with such Mortgage Loan pursuant to the applicable Servicing
Agreement (but not, for the avoidance of doubt, the Servicing Agreement), (iii)
the right to possess any and all documents, files, records, Mortgage File,
servicing documents, servicing records, data tapes, computer records, or other
information pertaining to such Mortgage Loan or pertaining to the past, present
or prospective servicing of such Mortgage Loan, (iv) the right to receive the
Servicing Compensation and any Ancillary Income arising from or connected to
such Mortgage Loan and the benefits derived from and obligations related to any
accounts arising from or connected to such Mortgage Loan and (v) all rights,
powers and privileges incident to any of the foregoing, subject, in each case,
to any rights, powers and prerogatives retained or reserved by the Investors.


Servicing Transfer Costs: All reasonable out-of-pocket costs and expenses
incurred in connection with the transfer of the servicing of the Mortgage Loans
from the Subservicer to a successor servicer or subservicer, including, without
limitation, any reasonable costs or expenses associated with the complete
transfer of all servicing data and the completion, correction or manipulation of
such servicing data as may be required by the Owner/Servicer or a successor
servicer or subservicer to correct any errors or insufficiencies in the
servicing data or otherwise enable the Owner/Servicer or successor servicer or
subservicer to service the Mortgage Loans properly and effectively, all costs
and expenses incurred in connection with the transfer and delivery of the
Mortgage Loans, if applicable, including without limitation custodial
recertification costs, recording fees, fees for title policy endorsements and
continuations, fees for the preparation, delivery, tracking and recording of
assignments of Mortgages or any MERS transfer related costs related to a
transfer of servicing and all costs associated with the transfer of (or, if not
transferable to a successor servicer or subservicer, the purchase of) tax
service contracts and flood certification contracts and any expenses related to
the transfer of the servicing related to the Mortgage Loans.


Servicing Transfer Procedures: With respect to each Mortgage Loan which is not a
Prior Ditech Serviced Loan, the procedures with respect to the transfer of
subservicing of such Mortgage Loans to the Subservicer as set forth in Exhibit D
hereto as may be amended from time to time as mutually agreed by the prior
servicer and the Subservicer. The Subservicer shall (i) provide written notice
to the Owner/Servicer of amendments or modifications to the Servicing Transfer
Procedures at least thirty (30) days prior to the applicable Transfer Date and
(ii) ensure that the Servicing Transfer Procedures comply with Applicable
Requirements.





--------------------------------------------------------------------------------







State Agency: Any state or local agency with authority to (i) regulate the
business of the Owner/Servicer or the Subservicer, including without limitation
any state or local agency with


12







--------------------------------------------------------------------------------






authority to determine the investment or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Owner/Servicer or the
Subservicer, or (ii) originate, purchase or service mortgage loans, or otherwise
promote mortgage lending, including without limitation state and local housing
finance authorities.


State Orders: Collectively, the MA State Order and the VT State Order.


Statement of Work: Shall have the meaning set forth in Section 2.15.


Subservicer Economics: The sum of the following, without duplication, (i) all
accrued and unpaid subservicing fees, Ancillary Income and other compensation
set forth on Exhibit B payable to the Subservicer and not payable by third
parties with respect to the applicable prior Investor accounting cycle or
applicable portion thereof, (ii) all unreimbursed Servicing Advances paid by the
Subservicer with respect to the applicable prior Investor accounting cycle that
were not separately funded by the Owner/Servicer or reimbursed by the
Owner/Servicer or pursuant to the terms of this Agreement and (iii) all other
outstanding amounts payable or reimbursable to the Subservicer under this
Agreement, other than amounts payable under Section 8.3, with respect to the
applicable prior Investor accounting cycle or applicable portion thereof.


Subservicing: Certain servicing functions for the Mortgage Loans, including,
without limitation, the usual servicing operational functions of providing
customer statements, accepting and applying customer payments, calculating,
holding and applying escrowed amounts, providing customer service, collecting
defaulted accounts, performing loss mitigation, protecting the value of the
Owner/Servicer’s investment in such Servicing Rights through solicitation and
refinance of the Mortgage Loans, and those functions set forth in Exhibit G, if
any, as may be amended from time to time as mutually agreed by the
Owner/Servicer and the Subservicer.


T&I: Taxes and insurance.


Transfer Date:    With respect to any particular Mortgage Loan, the date on
which Subservicing of the Mortgage Loan is transferred to the Subservicer and
the Subservicer commences Subservicing such Mortgage Loan pursuant to this
Agreement, which date shall be set forth on the related Acknowledgement
Agreement, if any, or otherwise the date on which the servicing of such Mortgage
Loan is boarded on the Subservicer’s servicing system following the
identification of such Mortgage Loan pursuant to Section 2.1; provided that,
notwithstanding the foregoing, solely with respect to the Prior Ditech Serviced
Loans, the Transfer Date for such Prior Ditech Serviced Loans shall be the Sale
Date (as defined in the MSRPA).


USDA: The United States Department of Agriculture or any successor thereto.







--------------------------------------------------------------------------------





USDA Regulations:    The regulations promulgated by the USDA and other USDA
issuances relating to mortgage loans guaranteed by the USDA.


VA: The United States Department of Veterans Affairs or any successor thereto.


VA Regulations: The regulations promulgated by the VA pursuant to the
Serviceman’s Readjustment Act, as amended, codified in Title 38 of the Code of
Federal Regulations, and other VA issuances relating to mortgage loans
guaranteed by the VA.


13







--------------------------------------------------------------------------------






Vendor:    Any third-party contractors, vendor and/or service provider engaged
by the Subservicer in accordance with general servicing practices and procedures
and Applicable Requirements; provided, however, this definition of Vendor shall
not include consulting services and non-trade business support services (i) not
involved with and not having access to the servicing process or (ii) not
involved with the protection of, or having access to, information and/or data
related to the Mortgagor, the Mortgage Loans or the Servicing Rights.


Vendor Oversight Guidance: All applicable requirements and guidelines related to
the oversight of third-party contractors, vendors and/or service providers as
promulgated by (i) the CFPB (including but not limited to CFPB Bulletin
2012-03), (ii) the Board of Governors of the Federal Reserve System (including
but not limited to the "Guidance on Managing Outsourcing Risk" dated December 5,
2013), (iii) the Federal Deposit Insurance Corporation (including but not
limited to FIL-44-2008 ("Guidance for Managing Third-Party Risk")) and (iv) the
Office of the Comptroller of the Currency (including but not limited to OCC
Bulletin 2013-29 ("Risk Management Guidance").


VT State Order: That certain Assurance of Discontinuance entered in State of
Vermont
In re Green Tree Servicing LLC, 64210-14WnCV, (VT Sup Ct. October 30, 2014).


Walter: Walter Investment Management Corp.


ARTICLE II AGREEMENTS OF THE SUBSERVICER


Section 2.1.    General.


The Subservicer hereby agrees to subservice the Mortgage Loans on behalf of the
Owner/Servicer pursuant and subject to the terms of this Agreement. Except for
any Mortgage Loans in which the related Servicing Rights were purchased under
the MSRPA, prior to each Transfer Date, the Owner/Servicer shall deliver by
electronic transmission to the Subservicer a data tape identifying the Mortgage
Loans to be included under this Agreement on such Transfer Date, which Mortgage
Loans shall thereby be deemed to be subject to the terms of the Agreement. In
connection with a Transfer Date, the Subservicer shall execute an Acknowledgment
Agreement identifying the Mortgage Loans to be made subject to this Agreement on
such Transfer Date and setting forth any additional business terms mutually
agreed upon by the parties with respect to such Mortgage Loans.


Except with respect to any Prior Ditech Serviced Loans, the Subservicer shall
not have any liability for any breach under this Agreement resulting from any
incorrect information provided by the Owner/Servicer or on the Owner/Servicer’s
behalf with respect to the Mortgage Loans, Mortgage Loan Schedule or Mortgage
Servicing File, or the Owner/Servicer’s failure to deliver or cause to





--------------------------------------------------------------------------------





be delivered the complete Mortgage Servicing File for each Mortgage Loan (other
than each Prior Ditech Serviced Loan). The Subservicer shall promptly notify the
Owner/Servicer if it becomes aware of any incorrect or missing information or
documents relating to any Mortgage Loan or Mortgage Servicing File to the extent
material to the servicing of a Mortgage Loan and compliance with the
Subservicer’s obligations hereunder.


14





--------------------------------------------------------------------------------






Upon the Owner/Servicer's request, the Subservicer shall fully cooperate with
the Owner/Servicer and any backup servicer designated by the Owner/Servicer,
including, but not limited to, working and coordinating with such backup
servicer's personnel to provide applicable mapping system fields, data checks,
conversion routines and other assistance to enable such backup servicer to
receive readable data from the Subservicer on a periodic basis, which frequency
shall be determined by the Owner/Servicer. In connection therewith, the
Subservicer shall provide information and data regarding the Mortgage Loans and
Servicing Rights to the designated backup servicer as reasonably required by
such backup servicer, including but not limited to contacts for Vendors and
Default Firms performing services on the Mortgage Loans, images of Mortgage
Servicing Files, reports identifying the party in possession of the Mortgage
Loan Documents from the Custodian, etc. The Owner/Servicer shall reimburse the
Subservicer for its reasonable, actual and documented out-of-pocket or
internally allocated, as applicable, costs and expenses incurred by the
Subservicer in connection with its cooperation with such backup servicer.


Section 2.2.    Compliance with Applicable Requirements.


(a)    In connection with Subservicing, the Subservicer will comply with all
Applicable Requirements. Where Applicable Requirements appear to be in conflict,
the Subservicer shall use commercially reasonable efforts to determine a course
of action in resolution of such conflict and, if a resolution is not apparent,
the Subservicer shall notify the Owner/Servicer, and the parties shall consult
with each other and cooperate to determine the appropriate course of action.


(b)    Where applicable, the Subservicer will comply with the National Housing
Act, as amended, and with the Servicemembers Civil Relief Act of 2003, as
amended, and with all rules and regulations issued under each of those statutes,
and with requirements of PMI Companies, including requirements concerning the
giving of notices and submitting of claims required to be given or submitted
pursuant to Applicable Requirements.


(c)    The Subservicer shall maintain its current internal quality control
program that reviews, on a regular basis, its compliance with and conformity to
all Applicable Requirements (including all applicable regulations, rules,
directives and published guidance of the CFPB, as such may be amended, modified
or supplemented from time to time) to which the Subservicer is subject. The
program shall include evaluating and monitoring the overall quality of the
Subservicer’s loan servicing and origination activities, including collection
call programs, in accordance with industry standards and this Agreement. The
Subservicer shall provide to the Owner/Servicer on a quarterly basis (no later
than the 5th Business Day following any such three-month period), a written
summary setting forth material findings of such quality control program relevant
to the servicing and origination of the Mortgage Loans from such three (3) month
period and, on an quarterly basis, shall provide Owner/Servicer with a copy of
its quality control program. The quality control will include tests of business
process controls and loan level sampling and diligence. The Subservicer shall
track any issues that emerge from the quality control reviews of itself and its
Vendors, Off-





--------------------------------------------------------------------------------





shore Vendors and Default Firms to ensure that the Owner/Servicer is promptly
notified of any potential material issues on a semi-annual basis and that such
potential material issues are timely addressed and remediated. The Subservicer
shall provide the Owner/Servicer with notice of any modifications to the quality
control program as promptly as possible and in any event not later than within
one calendar


15





--------------------------------------------------------------------------------






month following the implementation of such modification (which notification
requirement may be satisfied by the Subservicer identifying such modifications
during the monthly telephone status conference between the Owner/Servicer and
the Subservicer), in which case the Owner/Servicer shall have the option to
perform a due diligence review of the revised quality control program on
reasonable notice to the Subservicer.


(d)    With respect to Mortgage Loans for which the Owner/Servicer is the
Investor, the Subservicer shall service such Mortgage Loans in accordance with
applicable Agency Guidelines; provided, however, that (i) the Subservicer shall,
on each Business Day, remit to the Owner/Servicer all collections received by
the Subservicer two (2) Business Days prior to such Business Day or such other
frequency as to match the remittance cycles that the Subservicer remits funds to
the applicable Agency, (ii) the parties may agree in writing to provide for
servicing provisions different from the applicable Agency Guidelines and (iii)
at the request of the Owner/Servicer, the Subservicer shall cooperate in good
faith in negotiating a separate subservicing agreement related to such Mortgage
Loans.


(e)    Notwithstanding any provision in this Agreement to the contrary, with
respect to any Mortgage Loan for which an Agency is the Investor, to the extent
any provision in this Agreement is inconsistent with the applicable Agency
Guidelines, the applicable Agency Guidelines shall control.


Section 2.3.    Engagement of Contractors.


(a)The Subservicer and the Owner/Servicer agree that Exhibit J will be finalized
and attached hereto within ten (10) Business Days of the date hereof without any
further action by the parties. Exhibit J will set forth the following lists (in
a format reasonably acceptable to the Owner/Servicer): (i) Vendors (excluding
Off-shore Vendors) that the Subservicer engages on a platform-wide basis to
which the Subservicer has assigned a tier 1 or tier 2 risk tier rating, a
summary of activities for each such Vendor and the applicable risk tier the
Subservicer has assigned such Vendor, (ii) Off-shore Vendors that the
Subservicer engages on a platform-wide basis to which the Subservicer has
assigned a tier 1 or tier 2 risk tier rating, a summary of activities for each
such Vendor and the applicable risk tier the Subservicer has assigned such
Off-shore Vendor, (iii) Default Firms engaged by the Subservicer for
foreclosures only which the Subservicer has assigned a tier 1 or tier 2 risk
tier rating and identifying the applicable risk tier the Subservicer has
assigned such Default Firm and (iv) Default Firms engaged by the Subservicer for
litigation only (excluding foreclosures) to which the Subservicer has assigned a
tier 1 or tier 2 risk tier rating and identifying the applicable risk tier the
Subservicer has assigned such Default Firm (collectively, the "Vendor List").


(b)From time to time, the Subservicer may engage other Vendors in addition to
those appearing on the Vendor List to provide services to the Subservicer that
are related to the Mortgage





--------------------------------------------------------------------------------





Loans. The Subservicer shall notify the Owner/Servicer of any additional Vendors
and/or Default Firms. In the event any such additional Vendor and/or Default
Firm used by Subservicer to which the Subservicer has assigned a tier 1 or tier
2 risk tier rating or any Off- shore Vendor is identified by the Owner/Servicer
as having been deficient in the reasonable judgment of the Owner/Servicer, the
Owner/Servicer shall notify the Subservicer with its concerns of such Vendor
and/or Default Firm. The Subservicer shall promptly respond to the


16







--------------------------------------------------------------------------------






Owner/Servicer and the parties hereto shall cooperate in good faith to resolve
the Owner/Servicer's concerns and/or findings relating to such Vendor and/or
Default Firm, including but not limited to determining if such deficiencies can
be corrected or to replace such Vendor or Default Firm, as applicable, with
another Vendor or Default Firm, as applicable, mutually acceptable to the
parties and in accordance with Applicable Requirements. In addition, the
Subservicer shall promptly notify the Owner/Servicer of any material
deficiencies with respect to any Vendor and/or Default Firm used by the
Subservicer with respect to any Mortgage Loan.


(c)With respect to any Vendor that performs any Mortgagor-facing activity,
Owner/Servicer-facing activity and/or Investor-facing activity, the
Owner/Servicer and its designees shall have the right to (i) examine and audit
the books, records, and/or other information of any such Vendor and (ii) monitor
the activities of such Vendor (including but not limited to reviewing call
transcripts and listening to audio-recordings of calls to Mortgagors).


(d)All foreclosure attorneys, bankruptcy attorneys and eviction attorneys
(collectively, "Default Firms") to be used in connection with the servicing and
administration of the Mortgage Loans and REO Properties shall be engaged in
accordance with Applicable Requirements.


(e)Notwithstanding anything in this Agreement to the contrary, for the avoidance
of doubt, any approval of any Vendor, Off-shore Vendor or Default Firm on the
Vendor List by the Owner/Servicer as well as any due diligence review conducted
by Owner/Servicer thereon shall not relieve Subservicer of its representations,
warranties and/or covenants set forth in this Agreement or any related remedies
under the Agreement. Any such Vendor, Off-shore Vendor and/or Default Firms
engaged by Subservicer shall be engaged on commercially reasonable, arm’s length
basis and at competitive rates of compensation consistent with Applicable
Requirements.


(f)The Subservicer shall oversee all Vendors, Off-shore Vendors and Default
Firms on the Vendor List in accordance with the Vendor Oversight Guidance and
its third-party management policy, and require that all Vendors', Off-shore
Vendors' and Default Firms' on the Vendor List’ policies and procedures relating
to services provided with respect to this Agreement comply with all Applicable
Requirements, the Vendor Oversight Guidance and the servicing standards
consistent with this Agreement. If reasonably necessary for the Owner/Servicer
to comply with the requirements of any Governmental Authority that exercises
authority over the Owner/Servicer, the Subservicer shall, unless explicitly
prohibited under Applicable Requirements or under the applicable Vendor,
Off-shore Vendor or Default Firm contract, at the request of the Owner/Servicer,
provide Owner/Servicer with copies of any contracts, by or with any Vendors,
Off-shore Vendors and/or Default Firms on the Vendor List and any reports,
evaluations, reviews or assessments with respect to such contractors. Solely as
it relates to violation by a Vendor that affects the Mortgage Loans, the
Subservicer shall provide to the Owner/Servicer, within twenty-one (21) Business
Days, (i) notice of any violations by any Vendor, Off-shore Vendor and/or
Default Firm under the Vendor Oversight Guidance, the Subservicer's third-party
management policy and/or Applicable





--------------------------------------------------------------------------------





Requirements and (ii) a summary and action-plan by the Subservicer detailing how
such violation(s) will be remediated. The Subservicer shall provide the
Owner/Servicer with a searchable electronic copy of the


17





--------------------------------------------------------------------------------






Subservicer's then current third-party management policy on a monthly basis via
electronic mail, the Subservicer's website and/or a DVD or other portable
storage device, provided, however, that the Subservicer shall provide an updated
copy of the third-party management policy promptly following the implementation
of a material change.


(g)The Subservicer shall conduct periodic reviews of the Vendors, Off-shore
Vendors and Default Firms on the Vendor List that are involved in performing
servicing activities related to this Agreement in accordance with the Vendor
Oversight Guidance and the Subservicer’s policies and procedures to confirm
compliance, timeliness and completeness with respect to the terms of this
Agreement and Applicable Requirements. The Subservicer shall maintain a risk
management program that establishes appropriate controls in place to monitor the
Subservicer’s Vendors, Off-shore Vendors and Default Firms. During such periodic
reviews, the Subservicer shall confirm that the Vendors, Off-shore Vendors and
Default Firms providing services with respect to this Agreement are not subject
to litigation or other enforcement actions that could have a material effect on
such Vendor's, Off-shore Vendor's and/or Default Firm's financial viability or
reputation. The Subservicer shall provide to the Owner/Servicer, no later than
the Reporting Date, the results of the periodic reviews conducted by or on
behalf of the Subservicer during the prior month or other applicable review
period for any Vendors, Off-shore Vendors and Default Firms on the Vendor List,
which shall be in the form of performance scorecards, risk rating and risk-tier
assignment system, in each case, in a format reasonably acceptable to the
Owner/Servicer. The Subservicer shall notify the Owner/Servicer of any changes
to the Subservicer's scorecarding, risk-rating, or risk-tiering methodology, in
any event, as promptly as possible thereafter, and in no event later than one
calendar month following the implementation of such change.


(h)In accordance with the terms and conditions of Subservicer's agreement with
the applicable Vendor, Off-shore Vendor and/or Default Firm, Subservicer shall
satisfy in a timely manner its financial obligations to the Vendors, Off-shore
Vendors and Default Firms providing services with respect to this Agreement to
the extent such financial obligation is required to be made under such
agreement. Subservicer shall maintain appropriate controls to ensure that (i)
compensation paid to the Vendors, Off-shore Vendors and Default Firms on the
Vendor List providing foreclosure services with respect to the Mortgage Loans is
based on a method that is consistent with Applicable Requirements and considers
the accuracy, completeness and legal compliance of foreclosure filings and (ii)
that such services are provided only as frequently as reasonably necessary in
light of the circumstances, and, in the case of both (i) and (ii) above, is not
based solely on increased foreclosure volume or meeting processing timelines.


(i)The Subservicer shall maintain a risk management program to monitor the
Vendors, Off-shore Vendors and Default Firms on the Vendor List. This program
will include evaluating Default Firms used by the Subservicer for compliance
with Applicable Requirements, including verification of all documents filed or
otherwise utilized by such firms in any foreclosure or





--------------------------------------------------------------------------------





bankruptcy proceeding or other foreclosure-related litigation and all
compensation arrangements with such Default Firms are consistent with this
Agreement and Applicable Requirements.


18





--------------------------------------------------------------------------------






Section 2.4.    Procedure.


Until the principal and interest of each Mortgage Loan is paid in full, unless
this Agreement is sooner terminated pursuant to the terms hereof, and subject to
all Applicable Requirements, the Subservicer shall:


(a)Collect from Mortgagors applicable payments of principal and interest, and
applicable deposits for taxes, assessments and other public charges that are
generally escrowed, hazard insurance premiums, flood insurance premiums as
required or private mortgage insurance premiums, optional insurance premiums,
and all other items, as they become due;


(b)Accept payments of principal and interest and Escrow Payments only in
accordance with the Mortgage Loan and Applicable Requirements. Deficiencies or
excesses in payments shall be accepted and applied, or accepted and not applied,
or rejected in accordance with Applicable Requirements;


(c)Apply all installment payments and Escrow Payments collected from the
Mortgagor, and maintain permanent mortgage account records capable of producing,
in chronological order: the date, amount, distribution, installment due date, or
other transactions affecting the amounts due from or to the Mortgagor and
indicating the latest outstanding balances of principal, escrow accounts,
advances, and unapplied payments;


(d)Pending disbursement, segregate and deposit funds collected in one or more
Custodial Accounts or Escrow Accounts, as applicable, maintained at an insured
financial institution approved by the Owner/Servicer in such manner as to show
the custodial nature thereof, and so that Investor and each separate Mortgagor
whose funds have been deposited into such account or accounts will be
individually insured under the rules of the FDIC. The Subservicer’s records
shall show the respective interest of Investor and each Mortgagor in all such
Custodial Accounts and Escrow Accounts. All Custodial Accounts and Escrow
Accounts shall be maintained by and carried in records of the Subservicer as
"trustee" for the Owner/Servicer and/or Investors and/or Mortgagors, except as
may otherwise be required by Applicable Requirements;


(e)Pay interest on Mortgagors’ escrow accounts if any Applicable Requirement
requires the payment of interest on such amounts. Such interest amounts paid by
the Subservicer shall be reimbursed by the Owner/Servicer and included as part
of the Subservicer Economics payable to the Subservicer. As applicable, the
Subservicer will determine the amount of Escrow Payments to be made by
Mortgagors and will furnish to each Mortgagor, at least once a year, an analysis
of each Mortgagor’s escrow account in accordance with Applicable Requirements;







--------------------------------------------------------------------------------





(f)Maintain accurate records reflecting the status of taxes, ground rents, and
other recurring similar charges generally accepted by the mortgage servicing
industry, which would become a lien on the Mortgaged Property. For all Mortgage
Loans providing for the payment to and collection by the Subservicer of Escrow
Payments for taxes, ground rents, or such other recurring charges, the
Subservicer shall remit payments for such charges before any penalty date. The
Subservicer assumes responsibility for the timely remittance of all such
payments and will hold harmless and indemnify the Owner/Servicer and Investor
from all penalties, loss, or damage


19





--------------------------------------------------------------------------------






resulting from the Subservicer’s failure to discharge said responsibility
subsequent to the Sale Date of the particular Mortgage Loan by the Subservicer.
The Subservicer shall promptly notify the Owner/Servicer if it becomes aware of
any missing or erroneous information with respect to the Mortgage Loans that is
preventing or impeding the Subservicer from timely meeting tax or other payments
obligations with respect to the Mortgage Loans or from otherwise meeting the
Subservicer’s obligations under this Agreement. Within thirty (30) days of each
Transfer Date, the Subservicer shall notify the Owner/Servicer in writing
identifying the related Mortgage Loans for which assignable life-of-loan tax
service or flood service contracts have not been provided to the Subservicer in
connection with the servicing transfer. If directed by the Owner/Servicer, the
Subservicer shall obtain, at the Owner/Servicer’s cost with respect to each
Mortgage Loan which is not a Prior Ditech Serviced Loan or at the Subservicer's
cost with respect to each Prior Ditech Serviced Loan, such tax service and flood
service contracts for the related Mortgage Loans pursuant to such directions
received from the Owner/Servicer;


(g)For all Mortgage Loans for which no provision has been made for the payment
to and collection by the Subservicer of Escrow Payments, the Subservicer shall
use commercially reasonable efforts to determine whether any such payments are
made by the Mortgagor in a manner and at a time that avoids the loss of the
Mortgaged Property due to a tax sale or the foreclosure of a tax lien and
otherwise satisfies Applicable Requirements. The Subservicer assumes full
responsibility for the payment of all such bills within such time period and
shall effect payments of all such bills irrespective of the Mortgagor’s faithful
performance in the payment of same or the making of the Escrow Payments. The
Subservicer shall make Servicing Advances to effect such payments and shall seek
reimbursement of such Servicing Advances on the Owner/Servicer’s behalf from the
Mortgagor in accordance with the applicable Mortgage Loan documents or otherwise
as permitted by Applicable Requirements. Unless collected by the Subservicer
prior to the Subservicer’s next monthly invoice, the Owner/Servicer shall
reimburse the Subservicer for such Servicing Advances in accordance with Section
4.1 hereof;


(h)When a Mortgagor’s Escrow Payments are insufficient to pay taxes,
assessments, mortgage insurance premiums, hazard or flood insurance premiums, or
other items due therefrom, pay such amounts as a Servicing Advance and seek
reimbursement from the Mortgagor. Unless collected by the Subservicer from the
Mortgagor prior to the Subservicer’s next monthly invoice, the Owner/Servicer
shall reimburse the Subservicer for all outstanding deficiencies, and any other
Servicing Advances made by the Subservicer to protect the security of the
Owner/Servicer and Investor, in accordance with Section 4.1 hereof;


(i)Maintain applicable private mortgage insurance, or optional insurance, as
applicable, in effect on the Transfer Date; provided, however, that the
Subservicer shall not be obligated to make a Servicing Advance for payment of
any optional insurance premium;







--------------------------------------------------------------------------------





(j)Ensure that improvements on a Mortgaged Property are insured pursuant to
Investor requirements by a hazard insurance policy and, if required by
Applicable requirements, a flood insurance policy;


(k)Comply with any and all procedures outlined in any applicable Agency
Guidelines and any applicable guidelines promulgated by a Governmental
Authority, which guidelines shall control in the event of any conflict with the
terms of this Agreement;


20







--------------------------------------------------------------------------------






(l)In accordance with Applicable Requirements, report Mortgagor payment history
to consumer reporting agencies with respect to the period following the related
Sale Date;


(m)With respect to any MERS Mortgage Loan, update all required MERS fields, with
the cooperation of the Owner/Servicer, as necessary and comply with all
applicable requirements of MERS; and


(n)For each Mortgage Loan, maintain, at a minimum, copies or images of the
Mortgage Servicing File, including original collateral, origination and credit
documentation with respect to such Mortgage Loan as may be required by
applicable Agency Guidelines and provide copies of the same to the
Owner/Servicer promptly upon request.


Section 2.5.    Other Services.


Subject to Applicable Requirements, the Subservicer shall be responsible for
further safeguarding Investor’s interest in each Mortgaged Property as follows:


(a)The Subservicer shall identify a relationship manager with respect to the
Mortgage Loans, who shall serve as the principal point of contact for the
Owner/Servicer for purposes of answering questions with respect to the
Subservicing pursuant to this Agreement. The Subservicer will provide prompt
notice to the Owner/Servicer if a change occurs with the relationship manager.
The Subservicer will provide the Owner/Servicer with a contact for inquiries
regarding the Subservicer’s financial condition and its status as an eligible
servicer in good standing with each Agency;


(b)The Subservicer shall (i) promptly notify the Owner/Servicer but in no event
later than two (2) Business Days of following receipt from any Agency, Insurer
or Governmental Authority of an inquiry relating to an alleged violation of
Applicable Requirements with respect to any Mortgage Loans that could reasonably
result in a sanction, fee or other liability to the Owner/Servicer or otherwise
materially adversely affect the Owner/Servicer or the Subservicer’s ability to
perform its obligations under this Agreement, including, but not limited to, any
allegations of discrimination by the Subservicer and any civil investigative
demand or request for information, and shall promptly provide a copy of any such
allegation, demand or inquiry to the Owner/Servicer, and (ii) cooperate fully
with the Owner/Servicer to respond promptly and completely to any such
allegations or inquiries and similarly to any such allegations or inquiries
received by the Owner/Servicer. The Subservicer shall promptly provide the
Owner/Servicer with notice but in no event later than two (2) Business Days of
learning that an investigation of the Subservicer's servicing practices by any
Governmental Authority has determined that material deficiencies in servicing
performance or violation of Applicable Requirements has occurred; provided,
however, that the Subservicer shall provide prompt notice but in no event later
than two (2) Business Days to the





--------------------------------------------------------------------------------





Owner/Servicer if (i) the Subservicer reasonably believes that a Governmental
Authority is reasonably likely to suspend, revoke or limit any license or
approval necessary for the Subservicer to service the Mortgage Loans in
accordance with the terms of this Agreement or (ii) a special investigation or
non-routine exam of the Subservicer commenced by a Governmental Authority is
reasonably likely to materially and adversely affect the Mortgage Loans. The
Subservicer shall then periodically (but not less frequently than monthly)
confer with the Owner/Servicer to advise the Owner/Servicer of the status of any
such


21





--------------------------------------------------------------------------------






investigation. In addition, within two (2) Business Days of the Subservicer's
receipt of the reports or findings with respect to any such investigation, the
Subservicer shall deliver to the Owner/Servicer any such reports and/or findings
relating to any material deficiencies in servicing performance or violations of
Applicable Requirements. Within two (2) Business Days of the Subservicer's
receipt, Subservicer shall provide the Owner/Servicer any consent decree terms
and/or any proposed consent decree terms in connection with any investigation or
settlement negotiations of the Subservicer's servicing practices by any
Governmental Authority.


(c)The Subservicer shall maintain a log of all "qualified written requests" (as
such term is used in the Real Estate Settlement Procedures Act) relating to the
Mortgage Loans and a log of all escalated telephone complaints related to the
Mortgage Loans. The Subservicer shall provide copies of such logs and copies of
any correspondence or documentation relating to any items included in such logs
the following month no later than the Reporting Date (or promptly upon the
request by the Owner/Servicer);


(d)The Subservicer shall keep accessible and retrievable, and shall transmit to
the Owner/Servicer no later than the Reporting Date (or promptly upon the
request by the Owner/Servicer), copies of all records relating to the
Subservicing, including records related to foreclosure that the Subservicer has
produced, or has received from a prior subservicer;


(e)The Subservicer shall maintain a MERS quality assurance plan to promote
compliance with all MERS requirements and Applicable Requirements and provide
the Owner/Servicer with a copy of such plan upon request. The Subservicer shall
provide the Owner/Servicer with prompt notice of any material modification to
its MERS quality assurance plan made after the date hereof and agrees to
cooperate in good faith in addressing any questions or concerns of the
Owner/Servicer regarding such modification. The Subservicer shall cooperate with
any audit by the Owner/Servicer with respect to any Mortgage Loan registered
with MERS and compliance with the MERS requirements, including providing access
to any relevant documentation or information in connection therewith; and


(f)The Subservicer shall strictly comply with the CFPB Stip Order and each State
Order. The Subservicer shall notify the Owner/Servicer of any notice from a
Governmental Authority that such Governmental Authority has determined the
noncompliance (or alleged noncompliance) of the CFPB Stip Order and/or a State
Order by the Subservicer as soon as reasonably practicable not to exceed five
(5) Business Days of the Subservicer's receipt thereof. Subservicer shall make
available to the Owner/Servicer via a secure web meeting (or such other medium
reasonably acceptable to the Owner/Servicer) of any and all reports which
Subservicer or its Affiliates have delivered to a Governmental Authority
required under the CFPB Stip Order and/or any State Orders within five (5)
Business Day of Subservicer's submission to such Governmental Authority. At the
Owner/Servicer's request, the Subservicer agrees to participate in quarterly
meetings (which meetings may be in-person, telephonic or via a secure web
meeting) to discuss any of CFPB Stip





--------------------------------------------------------------------------------





Order and/or each State Order, the Subservicer's reporting submissions in
connection therewith and the validation of the Subservicer's compliance
therewith.


22





--------------------------------------------------------------------------------






Section 2.6.    Service Level Agreements.


(a)The Subservicer shall comply with the Service Level Agreements ("SLAs") as
set forth from time to time on Exhibit F-1 and Exhibit F-2, or as modified
pursuant to this Section 2.6; provided, however, that the Subservicer will not
be responsible for delays, errors or omissions caused by the Owner/Servicer or
any verifiable factors outside of the Subservicer’s control.


(b)No later than the applicable reporting schedule or deadline as set forth in
any SLA, Subservicer shall provide to Owner/Servicer a report in the form of
Exhibit F-2 that sets forth the Subservicer’s actual results with respect to
such SLA for the applicable prior reporting period. In the event the Subservicer
fails to comply with any SLA for a particular reporting period, the Subservicer
shall provide to the Owner/Servicer in either the same reporting period or the
immediately subsequent reporting period an explanation in writing of the reasons
for failing to comply with each SLA and the proposed actions that the
Subservicer shall undertake to address such failure. The Owner/Servicer and the
Subservicer shall cooperate in good faith to resolve any questions or issues
regarding the SLAs and the Subservicer’s performance with respect to such SLAs.


(c)At either party’s request, the Owner/Servicer and the Subservicer shall
review the SLAs and any proposed modifications to the SLAs (including the
related tools and methodologies for measuring or calculating compliance with
such SLAs). Such modifications shall become effective when acknowledged in
writing and signed by both parties.


Section 2.7.    Accounting and Investor Reporting.


Subject to Applicable Requirements, the Subservicer shall:


(a)Remit to each Investor, on a date and in a manner required under the
applicable Agency Guidelines, all principal, interest, Agency guaranty fees (and
any other amounts) due to such Investor. The Owner/Servicer shall reimburse the
Subservicer for advancing any Agency guaranty fees as part of P&I Advances in
accordance with Section 4.1 hereof;


(b)Provide the Owner/Servicer with the servicing reports set forth in Exhibit E
in a format reasonably requested by the Owner/Servicer and in the frequency set
forth in Exhibit E. The Subservicer and the Owner/Servicer agree that Exhibit E
will be finalized and attached hereto within ten (10) Business Days of the date
hereof (or such other date as mutually agreed upon) without any further action
by the parties. The Subservicer shall also provide to the Owner/Servicer monthly
reports (and the related calculations) of the Delinquency Ratio, the Servicing
Advance Ratio and Quarterly Refinancing Percentage, in each case, in a format
reasonably requested by the Owner/Servicer. All monthly reports shall be
provided by the Subservicer to the Owner/Servicer on or prior





--------------------------------------------------------------------------------





to Reporting Date. Subservicer also shall provide Owner/Servicer with a
customized daily data file as set forth in Exhibit E in a format reasonably
requested by Owner/Servicer. In addition, the Subservicer shall cooperate in
good faith with the Owner/Servicer to provide any additional reports as may be
reasonably requested from time to time and the reasonable, actual and documented
out-of-pocket or internally allocated, as applicable, expenses incurred by the
Subservicer shall be reimbursed by the Owner/Servicer only


23





--------------------------------------------------------------------------------






to the extent the applicable information for such reports is not readily
available without the Subservicer incurring material costs and expenses and as
otherwise agreed from time to time. Reports required pursuant to this Section
2.7(b) may be changed from time to time as mutually agreed to by the parties.
The Subservicer shall acknowledge the Owner/Servicer’s written request for such
reports within 24 hours of receipt. Within two (2) Business Days from such
acknowledgment, the Subservicer shall provide the Owner/Servicer with a
loan-level download (in a format reasonably requested by the Owner/Servicer) of
servicing system collection comments and such other servicing system data as the
Owner/Servicer may reasonably request, except that if such reports reasonably
require more than two (2) Business days to prepare and provide, the Subservicer
will provide the Owner/Servicer an action plan detailing the delivery of such
reports;


(c)On each Business Day, no later than two (2) Business Days of receipt thereof,
remit to the Owner/Servicer all Owner/Servicer Economics (to the extent greater
than zero) with respect to the Mortgage Loans pursuant to Section 4.1; provided,
however, the Subservicer shall immediately notify the Owner/Servicer of any
disputed amounts as forth in Section 4.3 and any disputed amounts shall not be
included in the calculation until resolved in a mutually acceptable fashion
pursuant to Section 4.3. The Subservicer shall provide the Owner/Servicer with
sufficient information in an electronic format to confirm and reconcile the
calculation of (i) the Owner/Servicer Economics each day and (ii) the
Owner/Servicer Economics and Subservicer Economics each month, including the
appropriate breakdown and support of the various components of the daily
Owner/Servicer Economics and monthly Owner/Servicer Economics and Subservicer
Economics (on a loan-by-loan basis) and reflecting all applicable fees payable
to Owner/Servicer and to Subservicer;


(d)Promptly deliver to the Owner/Servicer any notice received by the Subservicer
from an Investor that instructs the Subservicer to transfer servicing of any
Mortgage Loan. In the event of a conflict between the Investor instructions and
instructions by the Owner/Servicer, the Owner/Servicer and the Subservicer agree
to work with such Investor and each other in good faith to resolve the conflict.
In no event shall the Subservicer be required to comply with any instruction by
the Owner/Servicer that might reasonably jeopardize the Subservicer’s status,
standing, or approval with an Agency, or that would violate any Applicable
Requirements;


(e)Except as otherwise required by Applicable Requirements, all Float Benefit
shall be payable to the Owner/Servicer, which amounts shall be included in the
calculation of the Owner/Servicer Economics in accordance with Section
4.1.    The Owner/Servicer shall be responsible for all fees and charges
associated with maintaining any Custodial Account or Escrow Account;


(f)Where Investors require interest paid through the end of the month although
interest due from the Mortgagor is to the actual date of the prepayment in part
or in full, Subservicer will pay the amount necessary to cover any uncollected
interest due Investor, which amount will be reimbursable as a P&I Advance;





--------------------------------------------------------------------------------







(g)Not accept any prepayment of any Mortgage Loan except as specified, required,
or authorized by Applicable Requirements and by the terms of the Mortgage, nor
waive, modify,


24





--------------------------------------------------------------------------------






release, or consent to postponement on the part of the Mortgagor of any term or
provision of the applicable Mortgage Loan documents, except as permitted under
Applicable Requirements;


(h)Upon payment of a Mortgage Loan in full, and subject to Section 3.2 hereof,
have prepared and file any necessary release or satisfaction documents, and
continue Subservicing of the Mortgage Loan pending final settlement, and refund
amounts due the Mortgagor in accordance with Applicable Requirements;


(i)Make interest rate adjustments in compliance with Applicable Requirements and
the Mortgage Loan documents to reflect the movements of the applicable Mortgage
Loan rate index. The Subservicer shall deliver all appropriate notices required
by Applicable Requirements and the Mortgage Loan regarding such interest rate
adjustments including but not by way of limitation, timely notification to
Investor, of the applicable date and information regarding such interest rate
adjustment, the methods of implementation of such interest rate adjustments, new
schedules of Investor’s share of collections of principal and interest, and of
all prepayments of any Mortgage Loan hereunder by Mortgagor;


(j)Perform such other customary duties, furnish copies of standard reports and
execute such other documents in connection with its duties hereunder as the
Owner/Servicer and Investor from time to time reasonably may require. Upon
request, the Subservicer shall provide the Owner/Servicer with some or all of
the reports provided to the Investor. The Subservicer shall cooperate in good
faith with reasonable requests by the Owner/Servicer or Investors to adapt or
update reports to reflect their reporting needs or preferences and shall make
any changes required to conform with then current Applicable Requirements;


(k)The Subservicer shall cause a certified public accountant selected and
employed by it to provide the Owner/Servicer not later than ninety (90) days
after the close of Subservicer’s fiscal year, with a certified statement of the
Subservicer’s financial condition as of the close of its fiscal year and an
attestation relating to compliance with the relevant servicing criteria under
Item 1123 of Regulation AB promulgated by the Securities and Exchange Commission
(or compliance with the Uniform Single Attestation Program for Mortgage Bankers)
by an independent public accounting firm which is a member of the American
Institute of Certified Public Accountants at such time that such statements,
certifications and other reports are delivered to the Agencies or other
Investors;


(l)As promptly as possible and in no event later than two (2) Business Days
following receipt thereof, the Subservicer shall notify the Owner/Servicer of
(i) any notice by an Agency regarding the termination or potential termination
of the Subservicer as an eligible servicer for any Agency, (ii) any notices of
material noncompliance received from any Agency that is not resolved within the
cure period provided by the Agency, if applicable, and (iii) any downgrade or
anticipated downgrade of the Subservicer’s servicer ratings with any rating
agency. In the event any items of





--------------------------------------------------------------------------------





material noncompliance with Applicable Requirements are discovered, or are
specifically noted in connection with any audit or examination of the
Subservicer’s servicing of any of the Mortgage Loans, the Subservicer shall
promptly address and resolve such items and report the status, findings and
resolution of such items in a timely manner to the Owner/Servicer and as
otherwise required by the applicable Agencies;


25





--------------------------------------------------------------------------------






(m)The Subservicer shall promptly notify the Owner/Servicer if it becomes aware
of any repurchase claim by the applicable Agency with respect to any Mortgage
Loan and shall cooperate with any reasonable requests of the Owner/Servicer for
information with respect to such Mortgage Loan and in connection with
coordinating the repurchase claim (including, but not limited to, providing
copies of related collection system comments) and delivery of the applicable
Mortgage Loan file and related documents to the Owner/Servicer or its designee
with respect to such repurchase transaction. In accordance with applicable
Agency Guidelines and the MSRPA, once the rebuttal process has been completed
and the related Agency or other Investor still requires repurchase of the
related Mortgage Loan, the Subservicer, in accordance with the MSRPA, shall
cause the applicable repurchase price amount to be deposited in the related
Custodial Account in order to be drafted by or remitted to the applicable Agency
or other Investor in accordance with the applicable Agency Guidelines; and


(n)The Subservicer shall as promptly as possible and in no event later than two
(2) Business Days following receipt thereof, forward to the Owner/Servicer any
and all communications received from Investors regarding the Mortgage Loans or
affecting the servicing of the Mortgage Loans. In addition, the Subservicer
shall notify the Owner/Servicer of any litigation, including mortgagor
litigation, contested foreclosure actions, mortgagor bankruptcy proceedings,
arising with respect to any of the Mortgage Loans, which are required to be
reflected in the normal monthly reporting provided by the Subservicer under this
Agreement, provide ongoing monthly reports regarding the status of such
litigation and associated costs and expenses and promptly provide copies of all
notices, correspondence, subpoenas and other items regarding any litigation or
potential litigation relating to any of the Mortgage Loans. The Subservicer
shall cooperate in good faith with any requests or instructions regarding such
litigation from the Owner/Servicer.


Section 2.8.    Delinquency Control.


The Subservicer shall, in accordance with Applicable Requirements:


(a)Maintain a delinquent mortgage servicing program that shall include an
adequate accounting system that indicates the existence of Delinquent Mortgage
Loans, a procedure that provides for sending delinquent notices, assessing late
charges, and returning inadequate payments, and a procedure for the individual
analysis of distressed or chronically delinquent Mortgage Loans;


(b)Maintain a collection department and an on-line automated collection system
that complies in all material respects with applicable Agency Guidelines;


(c)Provide the Owner/Servicer and the applicable Investor, in an electronic
format, with a month end collection and delinquency report containing data
elements to be mutually agreed upon by the parties (or required by Applicable
Requirements) identifying and describing on a loan-level





--------------------------------------------------------------------------------





basis the status of any Delinquent Mortgage Loans, and any Loss Mitigation
efforts, including, but not limited to, loan modifications and forbearances. In
addition, the Subservicer shall provide to the Owner/Servicer, in an electronic
format, with daily reports containing data elements to be mutually agreed upon
by the parties, including but not limited to servicing advances, collections and
remittances. Loan-level monthly reports shall be properly


26





--------------------------------------------------------------------------------






coded by the Subservicer to identify Mortgage Loans affected by Loss Mitigation
efforts or other changes in payment terms and such reports shall reflect such
pending payment terms. From time to time as the need may arise, the Subservicer
shall provide the Owner/Servicer and the applicable Investor with Mortgage Loan
service reports relating to any items of information that Subservicer is
otherwise required to provide hereunder, or detailing any matters Subservicer
believes should be brought to the special attention of Owner/Servicer and
Investor;


(d)In accordance with Applicable Requirements, administer the foreclosure or
other acquisition of the Mortgaged Property relating to any Mortgage Loan in the
name of the Subservicer, process claims for any applicable insurance and until
the transfer of such Mortgaged Property to Investor or private mortgage insurer,
as applicable, protect such property from waste and vandalism. The Subservicer
will have title to the Mortgaged Property conveyed in the name designated by
Investor or the name designated by the Owner/Servicer (if the Owner/Servicer is
the Investor with respect to such Mortgaged Property) or pursuant to Applicable
Requirements; provided that, in no event shall the Subservicer have title to the
Mortgaged Property conveyed in the name of the Owner/Servicer without the
Owner/Servicer's prior written consent; and


(e)The Subservicer shall take appropriate measures to ensure, on an ongoing
basis, the accuracy of all documents filed or otherwise utilized by the
Subservicer or its Vendors, Off- shore Vendors and/or Default Firms in any
judicial or non-judicial foreclosure proceeding, related bankruptcy proceeding
or in other foreclosure-related litigation, including but not limited to,
documentation sufficient to establish ownership of the Mortgage Loan by the
related Investor or the Owner/Servicer (if the Owner/Servicer is the Investor
with respect to such Mortgage Loan) and the right to foreclose at the time the
foreclosure action is commenced in the name of the Subservicer. The Subservicer
shall be required to maintain, and to cause its Vendors, Off- shore Vendors and
Default Firms to maintain, current and accurate records relating to foreclosure
or related bankruptcy proceedings or related litigation, with a clear auditable
trail of documentation capable of validating foreclosure that the Subservicer
has produced, or has received from a prior subservicer, and shall cause its
Vendors, Off-shore Vendors and Default Firms to do the same. In connection with
any foreclosure proceeding, the Subservicer shall handle such foreclosure
proceedings in the name of the Subservicer and the Subservicer shall comply with
all Applicable Requirements and any regulatory orders, directives or guidance
applicable to the Owner/Servicer or the Subservicer; provided that, in no event
shall the Subservicer (ii) foreclose on the related Mortgaged Property in the
name of the Owner/Subservicer or (ii) have title to the Mortgaged Property
conveyed in the name of the Owner/Servicer, in each case, without the
Owner/Servicer's prior written consent. The Subservicer shall (i) require that
each Default Firm providing foreclosure or bankruptcy services regularly certify
that its attorneys are licensed to practice in the relevant jurisdiction and are
in good standing in the relevant jurisdictions and bars and (ii) provide the
Owner/Servicer with a copy of each such certification upon request of the
Owner/Servicer.


Section 2.9.    REO Properties.





--------------------------------------------------------------------------------







In the event that title to a Mortgaged Property is acquired in foreclosure,
redemption, ratification or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of Investor, or its designee (or
as otherwise required by applicable Agency Guidelines);


27





--------------------------------------------------------------------------------






provided that, in no event shall the Subservicer have title to the Mortgaged
Property conveyed in the name of the Owner/Servicer without the Owner/Servicer's
prior written consent.


The Subservicer shall transfer REO Properties to the Investor in such manner and
at such time as required under Applicable Requirements; provided that, in no
event shall the Subservicer have title to the Mortgaged Property transferred to
the name of the Owner/Servicer without the Owner/Servicer's prior written
consent. Prior to transferring any REO Property to the Investor, the Subservicer
shall comply with all Applicable Requirements related to the maintenance of such
property. The Subservicer shall maintain on each REO Property monthly fire and
hazard insurance with extended coverage in an amount that is at least equal to
the maximum insurable value of the improvements that are a part of such property
and, to the extent required and available under the national flood insurance
program, flood insurance, all in the amounts and with such coverage as required
under Applicable Requirements. The Owner/Servicer shall be responsible for
obtaining and maintaining any liability coverage insuring the Owner/Servicer.


The Subservicer shall be entitled to the monthly servicing fee with respect to
REO Property indicated in Exhibit B to the extent servicing responsibilities
with respect to such REO Property is not transferred to the Investor or another
party.


Section 2.10. Books and Records; Access to Facilities.


(a)The Owner/Servicer shall have the right to conduct diligence on the
Subservicer and the Servicing Rights, Mortgage Loans (including, without
limitation, the origination and prior servicing of the Mortgage Loans); provided
that with respect to any on-site diligence reviews that exceed one (1) review in
any three-month period (absent an event occurring under Section 5.3), any
reasonable, actual and documented out-of-pocket or internally allocated, as
applicable, costs and expenses incurred by the Subservicer in connection with
such additional review shall be at the Owner/Servicer’s expense. In such
reviews, the Subservicer will allow the Owner/Servicer, its Affiliates, its
agents and its counsel, accountants and other representatives, during normal
business hours and upon reasonable notice and provided that such review shall
not unduly or unreasonably interrupt the Subservicer’s business operations, to,
at any time and from time to time, access to review all of Subservicer’s
origination and servicing platform, the Mortgage Files, facilities, employees
servicing files, servicing documents, servicing records, data tapes, computer
records, servicing systems, and other computer and technology systems or other
information pertaining to the Servicing Rights, the Mortgage Loans, P&I Advances
and the Servicing Advances. The Subservicer may require that any Persons
performing such due diligence on behalf of the Owner/Servicer agree to the same
non-disclosure and confidentiality agreements set forth in Section 9.12. In
furtherance thereof, the Subservicer shall provide such information, data and
materials as reasonably requested by the Owner/Servicer in furtherance of this
Section 2.10. In addition, Subservicer shall provide to the regulatory
authorities supervising Owner/Servicer or its Affiliates and the examiners and
supervisory agents of such authorities, access to the documentation required





--------------------------------------------------------------------------------





by applicable regulations of such authorities supervising Owner/Servicer or its
Affiliates with respect to the Mortgage Loans.


(b)The Subservicer shall cooperate in good faith with the Owner/Servicer, its
agents, and regulators in responding to any reasonable inquiries regarding the
Subservicer’s Subservicing of the Mortgage Loans and the Subservicer’s
compliance with, and ability to


28





--------------------------------------------------------------------------------






perform its obligations under, the provisions of this Agreement and Applicable
Requirements, including without limitation inquiries regarding the Subservicer’s
qualifications, expertise, capacity and staffing levels, training programs, work
quality and workload balance, reputation (including complaints), information
security, document custody practices, business continuity and financial
viability, monitoring and oversight of the Vendors, Off-shore Vendors and
Default Firms as well as the current accuracy of the representations and
warranties made by the Subservicer in Article VII.    The Owner/Servicer may
request, and the Subservicer shall cooperate with, reasonable periodic reviews
of the Subservicer’s performance and competence under this Agreement to confirm
timeliness, completeness, and compliance with all Applicable Requirements and
the provisions of this Agreement, and to confirm that foreclosures are conducted
in a manner consistent with Applicable Requirements and any regulatory orders,
directives or guidance applicable to the Owner/Servicer, the Subservicer, or
their Affiliates. The Subservicer shall provide the Owner/Servicer with at least
ninety (90) days’ prior written notice if it intends to discontinue or change
its current servicing system of record.


(c)The Subservicer shall provide the Owner/Servicer, its Affiliates and/or its
agents with access to its secure reporting website portal for electronic data
and reports to allow the Owner/Servicer to monitor the Mortgage Loans. Through
such secure website portal, the Owner/Servicer shall be provided with access on
demand to certain reports and data referenced in this Agreement. Such secure
website portal shall have targeted availability of twenty-four hours a day,
three-hundred sixty-five (365) days per calendar year with a targeted uptime of
98% per month not to include scheduled maintenance. The Subservicer shall
provide the Owner/Servicer at least five (5) Business Days’ notice prior to any
scheduled maintenance or other scheduled access interruption such secure website
portal; provided that the Subservicer shall immediately notify the
Owner/Servicer of any unscheduled access interruptions. The Subservicer shall
use commercially reasonable efforts to address any access or availability issues
on the same Business Day on which such issues arises. During any such
unscheduled access interruptions, the Subservicer shall use commercially
reasonable efforts to provide Owner/Servicer certain reports and data in an
alternative medium. The Subservicer's secure website portal shall include the
following data and documents: (i) imaged Mortgage Loan Documents and Mortgage
Servicing File; (ii) imaged copies of all Mortgagor communications;
(iii)records of all Mortgagor communications; (iv) imaged copies of all
litigation, bankruptcy, foreclosure related solely to each Mortgage Loan (for
the avoidance of doubt, such imaged copies of litigation, bankruptcy and
foreclosure will not include those unrelated to the Mortgage Loans); (v) current
commentary regarding all Mortgagor communications and all activity related to
each Mortgage Loan with sufficient detail to understand the status of any
issues; (vi) any Default Firm(s) engaged relating to the Mortgage Loan, if
applicable; (vii) call transcripts; (viii) call recordings; (ix) insurance,
including LPI, if applicable, hazard, flood; (x) single point of contact; and
(xi) the documents and materials described in Section 2.18(e).


(d)The Owner/Servicer and its designees shall have the right to examine and
audit (not to exceed one on-site visit in any three-month period; provided that
the Owner/Servicer,





--------------------------------------------------------------------------------





notwithstanding the foregoing, shall be permitted further on-site access if
required by Governmental Authorities) the books, records, and/or other
information of the Subservicer across the Subservicer's entire servicing
platform (excluding any access or information relating to any mortgagor data or
performance data for mortgage loans which are not Mortgage Loans) and with
respect to the Mortgage Loans, including the servicing systems, computer
systems, books,


29







--------------------------------------------------------------------------------






records, or other information of the Subservicer relating to the Mortgage Loans,
whether held by the Subservicer or by another on its behalf (including but not
limited to reviewing call transcripts and listening to audio of calls to
Mortgagors (in-person or remotely)) at any time, upon five (5) Business Days'
notice. The Subservicer shall cooperate with any request of the Owner/Servicer
in connection with such examination/audit and shall facilitate such audits and
in connection therewith shall provide Owner/Servicer and its designees access to
Subservicer’s offices, servicing systems, computer systems, books and records
concerning the Subservicer, this Agreement and the Mortgage Loans at any time.
The Owner/Servicer shall pay its own expenses in connection with any such
examination.


(e)The Subservicer shall promptly notify the Owner/Servicer that the Subservicer
has received the results of any and all reviews or audits conducted by or
obtained by the Subservicer, its Vendors, Off-shore Vendors Default Firms,
agents or representatives (including internal and external auditors) relating to
the Subservicer’s operating practices and procedures to the extent relevant to
the services provided by the Subservicer under this Agreement and, the
Subservicer shall make such results available to the Owner/Servicer. Such
reviews shall include, without limitation, rating agency reviews, SSAE 16
reviews, and MERS reconciliation reports. The Subservicer shall also, and shall
cause its Vendors, Off-shore Vendors, Default Firms, agents and representatives
to, provide all audit-related materials relevant to the Subservicing of the
Mortgage Loans to the Owner/Servicer at the Subservicer’s expense.


(f)For critical systems relied upon by the Subservicer in connection with its
obligations under this Agreement, the Subservicer shall, upon the
Owner/Servicer’s request, provide the Owner/Servicer with a copy of SSAE 16 or
equivalent reviews of its data processing environment and internal controls
related thereto, as well as copies of SSAE 16 or equivalent reviews provided by
its Vendors, Off-shore Vendors and Default Firms with respect to obligations or
services under this Agreement within a reasonable time after such reports are
completed, with reasonable time to be no later than thirty days after calendar
year end. For the Subservicer’s data processing environment and internal
controls, the Subservicer shall provide the Owner/Servicer with a SSAE 16 SOC 1
Type II attestation performed by an independent audit firm with coverage of a
minimum of nine months and a bridge letter for each year starting the year ended
December 31, 2016 for so long as the Subservicer perform the Subservicing under
this Agreement. To the extent such SSAE 16 SOC 1 Type II attestation results in
findings, the Subservicer will make commercially reasonable efforts to remediate
and respond to any reasonable inquiries regarding any such findings from the
Owner/Servicer and its external auditor.


Section 2.11. Insurance.


The Subservicer shall maintain, at its own expense, a blanket fidelity bond and
an errors and omissions insurance policy, with broad coverage with financially
responsible companies that meet the current requirements of each Agency on all
officers, employees or other Persons acting in any capacity with regard to the
Mortgage Loans to handle funds, money, documents and papers





--------------------------------------------------------------------------------





relating to the Mortgage Loans. The fidelity bond and errors and omissions
insurance shall protect and insure the Subservicer against losses, including
forgery, theft, embezzlement, fraud, errors and omissions and negligent acts of
such Persons. Such fidelity bond and errors and omissions insurance policy shall
also protect and insure the Subservicer against losses in


30







--------------------------------------------------------------------------------






connection with the failure to maintain any insurance policies required pursuant
to this Agreement and Applicable Requirements and the release or satisfaction of
a Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby.


No provision of this Section 2.11 requiring the fidelity bond and errors and
omissions insurance policy shall diminish or relieve the Subservicer from its
duties and obligations as set forth in this Agreement. The minimum coverage
under any such bond and insurance policy shall be at least equal to the
corresponding amounts required by the Agency Guidelines. Upon request of the
Owner/Servicer or Investor, the Subservicer shall cause to be delivered proof of
coverage of the fidelity bond and errors and omissions insurance policy. The
Subservicer will notify the Owner/Servicer immediately if such fidelity bond and
errors and omissions insurance policy is terminated or if the policy amount is
decreased.


Section 2.12. Advances.


(a)
Servicing Advances.



The Subservicer shall, from time to time during the term of this Agreement, and
for ease of administration, make Servicing Advances when in its good faith
judgment it is necessary or advisable to do so and otherwise required under
applicable Agency Guidelines, and the Subservicer shall not have any obligation
to notify the Owner/Servicer before making any Servicing Advance. The
Subservicer shall not make any Servicing Advance not eligible for reimbursement
under Agency Guidelines unless required under Applicable Requirements or the
Subservicer has obtained the prior consent of the Owner/Servicer to make such
Servicing Advance.


(b)
P&I Advances.



The Subservicer shall make all required P&I Advances to an Investor using funds
available for remittance to the applicable Investor to the extent permitted
under applicable Agency Guidelines. The Subservicer shall cooperate with the
Owner/Servicer, Owner/Servicer's lender(s) and any rating agency in connection
with the Owner/Servicer's financing of any P&I Advances.


If the Subservicer reasonably determines that on any Draft Date there will not
be adequate funds in any Custodial Account to be withdrawn for payment to an
Investor, then the Subservicer shall provide the Owner/Servicer written notice
of the amount required to be deposited in such Custodial Account so that the
Custodial Account will have funds on deposit at least equal to the amount
required to be paid to the applicable Investor. The Subservicer shall provide
the Owner/Servicer and Owner/Servicer's lender(s) (as identified to the
Subservicer by the Owner/Servicer) such written notice at least three (3)
Business Days before the Draft Date applicable to such notice which shall
contain an estimate of the P&I advance activities for such month and any other
information reasonably requested by the Owner/Servicer or Owner/Servicer's
lender(s). At least





--------------------------------------------------------------------------------





one Business Day prior to the applicable Draft Date, the Owner/Servicer shall
fund (or cause to be funded) the amount set forth in the written notice provided
by the Subservicer (or such lesser amount as reasonably determined by the
Subservicer) via wire transfer into the applicable Custodial Account. To the
extent the amounts the




31







--------------------------------------------------------------------------------






Owner/Servicer (or its lender(s)) funded exceeded the amounts required to be
paid to the applicable Investor on the related Draft Date, the Subservicer shall
remit such excess funds to the Owner/Investor or lender(s), as applicable, on
the same Draft Date that such amounts were deposited in the applicable Custodial
Account.


(c)
Reimbursement of Servicing Advances.



(1)
The Subservicer shall cooperate with the Owner/Servicer, Owner/Servicer's
lender(s) and any rating agency in connection with the Owner/Servicer's
financing of any Servicing Advances.



(2)
The Subservicer shall be entitled to be reimbursed for all Servicing Advances
made by the Subservicer pursuant to this Agreement on a weekly basis as further
described in this Section 2.12(c). On the first Business Day of each week, or as
mutually agreed by the Owner/Servicer and Subservicer, the Subservicer shall
provide the Owner/Servicer and Owner/Servicer's lender(s) (as identified to the
Subservicer by the Owner/Servicer) with reasonable and customary documentation
in accordance with Applicable Requirements (and any other information reasonably
requested by the Owner/Servicer or Owner/Servicer's lender(s)) and acceptable to
the Owner/Servicer and/or Owner/Servicer's lender(s) evidencing Servicing
Advances made by the Subservicer in the previous week. Within two (2) Business
Days of Owner/Servicer and Owner/Servicer's lender's receipt of such notice, the
Owner/Servicer shall remit (or cause to be remitted) the amount set forth in the
written notice provided by the Subservicer (or such lesser amount as reasonably
determined by the Subservicer) via wire transfer to the Subservicer.



(3)
Notwithstanding any provision in this Agreement to the contrary, the Subservicer
shall reimburse the Owner/Servicer for any Servicing Advances made by the
Subservicer and reimbursed by the Owner/Servicer in the event (i) the applicable
Agency declines to reimburse such advance as a result of the failure of the
Subservicer to service the related Mortgage Loan in accordance with Applicable
Requirements or (ii) such advance is not    eligible for reimbursement under
Agency Guidelines (unless Subservicer is required to make such advance under
Applicable Requirements or the Subservicer has obtained the consent of the
Owner/Servicer to make such Servicing Advance). In connection therewith, in no
event shall the Subservicer be entitled to any processing fees (or other similar
fees) set forth on Exhibit B to the extent the Owner/Servicer is entitled to
reimbursement from the Subservicer pursuant to this Section 2.12(c)(3).






--------------------------------------------------------------------------------







(4)
No later than the Reporting Date, the Subservicer shall provide a monthly report
in a format reasonably acceptable to the Owner/Servicer relating to Servicing
Advances which are not eligible for reimbursement under Agency Guidelines or the
Agency declines to reimburse such Servicing



32





--------------------------------------------------------------------------------






Advances and documenting the reason that such Servicing Advances are not
recoverable. In addition, from time to time and upon request of the
Owner/Servicer, the Subservicer shall provide, to the Owner/Servicer and
Owner/Servicer's lender(s) such documentation, data and/or reports required by
the Owner/Servicer and/or Owner/Servicer's lender(s) to enable Owner/Servicer to
finance the Servicing Advances and/or P&I Advances.


(d)
Recovery of P&I Advances and Servicing Advances from Mortgagors.



The Subservicer shall use commercially reasonable efforts to collect and recover
from the Mortgagors, in accordance with Applicable Requirements, all P&I
Advances and Servicing Advances made by the Subservicer or any prior
subservicer. The recovery of such advances shall be available to first reimburse
the Subservicer for unreimbursed Servicing Advances funded by the Subservicer
and the balance of such recovery shall be available to reimburse the
Owner/Servicer for unreimbursed advances previously funded or reimbursed by the
Owner/Servicer. The Subservicer shall provide the Owner/Servicer with a detailed
loan-level report in a format mutually acceptable to the parties setting forth
on a loan-level and aggregate basis all P&I Advances and Servicing Advances made
or reimbursed during the related reporting period and the advances outstanding
on a cumulative basis for each Mortgage Loan. The Subservicer shall promptly
notify the Owner/Servicer in the event it has determined that any outstanding
advances made with respect to a Mortgage Loan are nonrecoverable from related
proceeds on the Mortgage Loan and shall take all commercially reasonable efforts
to ensure that the Owner/Servicer is fully reimbursed for outstanding P&I
Advances and Servicing Advances upon the liquidation of the related Mortgage
Loan. The Subservicer shall cooperate in good faith with the Owner/Servicer to
pursue full reimbursement of outstanding P&I Advances and Servicing Advances and
shall immediately notify the Owner/Servicer upon becoming aware that any such
reimbursement is at risk.


Section 2.13. Solicitation.


The Subservicer shall not, without the prior written consent of the
Owner/Servicer, solicit Mortgagors for accident, health, life, property and
casualty insurance, or any other non-mortgage related products or services,
except for products or processes that facilitate normal servicing activities,
such as "phonepay", portfolio defense or automatic payment plans. Only upon
receipt of the prior written consent of the Owner/Servicer and in accordance
with Applicable Requirements, shall the Subservicer be entitled to solicit
individual Mortgagors for accident, health, life, property and casualty
insurance and any other non-mortgage related products or services that the
Subservicer and the Owner/Servicer deem appropriate. The Subservicer shall
retain any resulting commission or other income in such amounts not to exceed
those approved by the Owner/Servicer. The Subservicer covenants to the
Owner/Servicer that it shall not solicit any Mortgagor for prepaid
single-premium credit life, credit disability, credit unemployment, credit
property, accident or health insurance, or any other single-premium insurance
product. The Subservicer may engage in





--------------------------------------------------------------------------------





solicitation activities not expressly prohibited by this Section. The
Subservicer and Owner/Servicer shall negotiate in good faith regarding whether
the Owner/Servicer shall grant the Subservicer its prior written consent to
solicit Mortgagors for hazard/casualty insurance.


33





--------------------------------------------------------------------------------






Section 2.14. HAMP.


The Subservicer acknowledges that the Mortgage Loans may include mortgage loans
modified under HAMP and Mortgage Loans that may now or in the future be subject
to other local, state or federal government mortgage-related programs that
currently exist or may exist in the future. The Subservicer confirms that it is
aware of the special requirements for such Mortgage Loans that currently exist
or may exist in the future and the Subservicer agrees to assume the additional
responsibilities associated with servicing such Mortgage Loans and to take such
actions as are necessary to comply with such programs. With respect to each
Mortgage Loan subject to a trial payment period pursuant to HAMP as of the
related Sale Date, the Subservicer shall take all actions required of a servicer
participating in HAMP to complete such trial payment period and implement the
related loan modification. The Subservicer will cooperate in good faith in
connection with any audit, inspection, review, or investigation of the
Subservicer’s compliance with or reporting under HAMP or other government
program related to the Mortgage Loans.


Section 2.15. Process Changes and Other Services; Statements of Work.


From time to time during the term of this Agreement, the Owner/Servicer may
submit a request, in writing, to the Subservicer to implement process changes
and/or perform services in relation to the Subservicing that are not
contemplated by or sufficiently described in this Agreement. Upon receipt of
such request, the Subservicer shall cooperate in good faith with the
Owner/Servicer to enter into a mutually acceptable agreement for implementation
of such request (such agreement, a "Statement of Work"), which shall include the
time frame for implementation and, if such request involves significant
additional cost to the Subservicer, any additional charges to be paid by the
Owner/Servicer in connection with such request. Upon the due execution by both
parties, the Statement of Work shall constitute an amendment to this Agreement
without further action on the part of either party, and such additional services
shall be deemed Subservicing requirements hereunder. The Subservicer shall
perform the services set forth in the Statement of Work in the manner provided
therein and in accordance with the terms of this Agreement, and the
Owner/Servicer shall pay for any agreed upon cost, if any, of the implementation
and any additional services resulting therefrom in accordance with the terms of
the Statement of Work and this Agreement. For the avoidance of doubt, the
parties understand and agree that a Statement of Work shall not be required to
implement (a) the services already enumerated or contemplated herein or (b)
other services or projects previously commenced by the Subservicer on behalf of
the Owner/Servicer.


Section 2.16. Pending and Completed Loss Mitigation.


With respect to the Mortgage Loans, (a) the Subservicer shall accept and
continue processing any loan modification, deed in lieu, short sale, or other
Loss Mitigation requests pending at the time of the applicable Sale Date in
accordance with Applicable Requirements, (b) the Subservicer shall honor
outstanding trial and permanent loan modification, deeds in lieu, short sales,
or other Loss





--------------------------------------------------------------------------------





Mitigation agreements in accordance with Applicable Requirements, including
without limitation any trial or permanent loan modifications made under HAMP,
and
(c)
the Subservicer shall correctly apply payments with respect to Mortgage Loans
for which the



34





--------------------------------------------------------------------------------






related Mortgagor is a debtor in a case under Chapter 13 of the United States
Bankruptcy Code of 1986, as amended, at the time of the applicable Sale Date.


Section 2.17. Disaster Recovery Plan.


The Subservicer shall maintain its current business continuity plan ("BCP") that
addresses the continuation of services if an incident (act or omission) impairs
or disrupts the Subservicer’s obligation to provide the services contemplated
under this Agreement. The Subservicer agrees to provide the Owner/Servicer (and
any applicable regulatory agencies having jurisdiction over the Owner/Servicer)
with a copy of its entire BCP upon the Owner/Servicer’s request. The Subservicer
warrants that the BCP conforms to Applicable Requirements and generally accepted
industry standards for business continuity planning (collectively, the "BCP
Standards"), which include, but are not limited to, recovery strategy, loss of
critical personnel, restoring access to documents and data to the
Owner/Servicer, documented recovery plans covering all areas of operations
pursuant to this Agreement, vital records protection, and testing plans. The
Subservicer will maintain and test the BCP at regular intervals (no less
frequently than annually) to ensure that the BCP complies with BCP Standards and
shall provide reporting of the test results to the Owner/Servicer upon request.
The Subservicer will comply with the BCP during the term of this Agreement. The
Subservicer shall notify the Owner/Servicer of any material modifications to the
BCP.


The Subservicer shall provide disaster recovery and backup capabilities and
facilities through which it will be able to perform its obligations under this
Agreement with minimal disruptions or delays. The recovery strategy shall, at a
minimum, provide for recovery after short and long term disruptions in
facilities, environmental support, workforce availability and data processing
equipment. If requested by the Owner/Servicer, the Subservicer must provide
evidence of its capability to meet any applicable regulatory requirement
concerning business continuity applicable to the Owner/Servicer or the
Subservicer. In the event that the Owner/Servicer’s internal requirements
concerning business continuity diverge from those of the Subservicer, the
parties shall agree on a plan of enhancement with the reasonable, actual and
documented out-of-pocket or internally allocated, as applicable, costs of the
enhancement to the BCP to be paid by the Owner/Servicer.


The Subservicer shall notify the Owner/Servicer immediately of the occurrence of
any catastrophic event that affects or could affect the Subservicer’s
performance of the services contemplated under this Agreement.


The BCP shall include appropriate provisions to ensure the continued
availability of critical third-party services and to ensure an orderly
transition to new service providers should that become necessary. The
Subservicer shall require that any of its Vendors, Off-shore Vendors and Default
Firms providing critical services with respect to this Agreement provide copies
of their own business





--------------------------------------------------------------------------------





continuity plans to the Subservicer and the Subservicer shall make such plans
available to the Owner/Servicer upon request.


35





--------------------------------------------------------------------------------






Section 2.18. Subservicer Performance Standards.


The Subservicer shall perform its obligations under this Agreement in accordance
with the following standards:


(a)    The Subservicer shall use commercially reasonable efforts to respond to
inquiries from the Owner/Servicer regarding errors, omissions or exceptions in a
manner reasonably satisfactory to the Owner/Servicer by acknowledging receipt of
such inquires with 24 hours following request by the Owner/Servicer. Within
three (3) Business Days from such acknowledgment, the Subservicer shall provide
the Owner/Servicer with such information to respond to the inquiry as the
Owner/Servicer may reasonably request, except that if such response reasonably
require more than three (3) Business days to prepare and provide, the
Subservicer will provide the Owner/Servicer an action plan detailing the
delivery of such response.


(b)    The Subservicer shall use commercially reasonable efforts to resolve to
the reasonable satisfaction of the Owner/Servicer any instances of failure to
service the Mortgage Loans in accordance with Applicable Requirements or this
Agreement identified by the Owner/Servicer within a reasonable and mutually
agreed upon timeframe.


(c)    The Subservicer will maintain adequate staffing, training and procedures
in fulfillment, collections, Loss Mitigation, customer service, customer
complaint, foreclosure, REO and bankruptcy departments in accordance with
Applicable Requirements and Agency Guidelines.


(d)    The Subservicer will maintain adequate foreclosure/bankruptcy staffing to
address market conditions and heightened industry focus on current mortgage
servicing issues as it relates to defaulted loans and ownership. Staffing
includes but is not limited to, when appropriate, engagement of external
resources, shadow counsel for document execution, witness preparatory attorney,
or other parties. These heightened servicing and staffing protocols are intended
to address state mandated Loss Mitigation mediation, document execution
protocols, default witnesses, increased litigation/contested cases, chain of
title or standing issues, and state and federal law changes affecting default
processes and procedures.


(e)    The Subservicer shall input all material information concerning each
Mortgage Loan into the Subservicer’s servicing system and shall image and
maintain all correspondence and Subservicing documents it prepares or obtains
relating to the Mortgage Loans.


(f)    All data and information provided by the Subservicer to the
Owner/Servicer or an Investor, or to any other third party at the request or on
behalf of the Owner/Servicer pursuant to this Agreement shall be true, accurate
and complete in all material respects; provided, that the





--------------------------------------------------------------------------------





Subservicer shall not be liable for inaccurate information that is based on
information provided by the Owner/Servicer, an originator, or a prior servicer
(other than the Subservicer or an Affiliate of the Subservicer) unless the
Subservicer knew of such inaccuracy or reasonably should have known of such
inaccuracy pursuant to Applicable Requirements.


(g)    Unless otherwise agreed to by the Subservicer and the Owner/Servicer in a
SLA attached hereto, no later than forty-five (45) calendar days after the end
of each fiscal quarter


36





--------------------------------------------------------------------------------






after the date of this Agreement, the Subservicer shall deliver to the
Owner/Servicer the following platform-wide customer service statistics (or such
other statistics reasonably requested by the Owner/Servicer): (i) staffing
numbers changes, including turnover numbers and outsourced vs. internal; (ii)
staffing location changes, including off-shore moves; (iii) advance notice of
any outsourcing of consumer-facing staff; (iv) advance notice of any off-shore
consumer-facing staff; (v) compliant reports; (vi) changes to staff scoring
methodology; (vi) changes to training programs; (vi) numbers of calls/month;
(vii) numbers of call monitored each month; (viii) changes to credit-reporting
practice; and (ix) answer times, hold times and other measurements of consumer
call performance as reasonably requested by the Owner/Servicer.


Section 2.19. Sanction Lists; Suspicious Activity Reports.


(a)The Subservicer represents, warrants and covenants that it has, and shall
maintain, policies and internal controls reasonably designed to comply with the
economic sanctions administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control ("OFAC"; collectively, with OFAC, the "Sanction
Lists") and the requirements of this Section 2.19(a). The Subservicer shall
screen all existing Mortgagors and related mortgage participants monthly against
the Sanction Lists. The Subservicer’s policies shall detail steps (i) to
identify and resolve potential matches against the Sanction Lists, and (ii)
required for record retention in accordance with regulatory requirements. The
Subservicer shall promptly notify the Owner/Servicer of any unresolved potential
matches against the Sanction Lists.


(b)The Subservicer represents, warrants and covenants that is has, and shall
maintain, policies, training and internal controls reasonably designed to detect
and investigate potential suspicious activity and fraud by Mortgagors and
related mortgage participants in compliance with the requirements of this
Section 2.19(b).    The Subservicer will promptly disclose to the Owner/Servicer
potentially suspicious or unusual activity detected as part of the services
performed on behalf of the Owner/Servicer. The Subservicer represents and
warrants that it has processes in place for such escalation and disclosure
process. The Subservicer represents that it will coordinate the filing of any
necessary Suspicious Activity Reports ("SARs") with respect to the Mortgagors
and related mortgage participants with a designated representative of the
Owner/Servicer, if appropriate, and will maintain records of all such SARs filed
and investigations performed in accordance with regulatory requirements. The
Subservicer further represents, warrants and covenants that it has, and shall
maintain, policies regarding (i) conducting investigations in a timely manner
that is consistent with regulatory expectations and requirements, (ii)
maintaining appropriate records for reviews, investigations and escalations, and
(iii) if applicable, reviewing requests made pursuant to Section 314(a) of the
USA PATRIOT ACT through the Financial Crimes Enforcement Network.


Section 2.20. [Reserved].


Section 2.21. Litigation Management.





--------------------------------------------------------------------------------







Any litigation related solely to a single Mortgage Loan and incidental to the
Subservicer’s servicing obligations hereunder (other than litigation between or
among the Owner/Servicer, on the one hand, and Subservicer, on the other hand)
shall be managed by the Subservicer or its counsel on behalf of the
Owner/Servicer, such as foreclosure, evictions, quiet




37







--------------------------------------------------------------------------------






title and bankruptcy filings, at the Subservicer’s internal expense with respect
to administration of such litigation (excluding, however, third party costs such
as reasonable out-of-pocket attorney’s fees and expenses for which the
Owner/Servicer shall remain responsible and which shall be a Servicing Advance
hereunder). Any and all such proceedings described in this paragraph shall be
taken by the Subservicer in its own name on behalf of the Owner/Servicer.


The parties shall manage litigation relating to other Mortgage Loans in
accordance with the Litigation Protocol attached hereto as Exhibit K. The
Subservicer and the Owner/Servicer agree that Exhibit K will be finalized and
attached hereto within ten (10) Business Days of the date hereof without any
further action by the parties. The Subservicer shall deliver on the first (1st)
Business Day of each month a report describing all litigation managed by the
Subservicer on behalf of the Owner/Servicer.


In addition to the other reports the Subservicer is providing under this
Agreement, the Subservicer shall provide the Owner/Servicer, no later than the
Reporting Date (or such other applicable deadline, as specified below), the
following litigation-related reports: (i) results of periodic foreclosure firm
audits, (ii) results of monthly scorecards of foreclosure and bankruptcy firms,
including peer comparisons, (iii) changes in scorecarding methodology, (iv)
changes in Subservicer’s foreclosure checklist or other foreclosure practices,
(v) annual certification that each foreclosure firm is approved by the Agencies
and (vi) monthly reports summarizing litigation, foreclosure and bankruptcy
activity (volume, new, resolved, costs/expenses projections, etc.).






ARTICLE III
AGREEMENTS OF THE OWNER/SERVICER


Section 3.1.    Documents.


(a)With respect to any Transfer Date, with respect to any Mortgage Loan which is
not a Prior Ditech Serviced Loan, the Owner/Servicer shall deliver the Servicing
Transfer Procedures to the prior subservicer and shall request that such
subservicer comply with the Servicing Transfer Procedures in all material
respects, including delivering the Mortgage Servicing Files and/or servicing
records necessary to provide current data with respect to the Mortgage Loans in
a manner that is compatible with the Subservicer’s system and Applicable
Requirements. The Subservicer and the Owner/Servicer shall comply with all
Applicable Requirements with respect to servicing transfers, including the
CFPB’s rules and/or guidelines with respect to servicing transfers, including
without limitation its Bulletin 2014-1 issued on August 19, 2014, which may be
amended or updated from time to time. The Subservicer and the Owner/Servicer
shall provide all reasonable cooperation and assistance as may be requested by
the other party in connection with compliance with such requirements, rules
and/or guidelines. The Subservicer and the Owner/Servicer shall cooperate after
the applicable Sale Date to promptly resolve all customer complaints, disputes
and inquiries related to activities that occurred prior to such Sale Date or in
connection with the transfer of servicing.





--------------------------------------------------------------------------------





With respect to any Mortgage Loan which is not a Prior Ditech Serviced Loan, the
Owner/Servicer acknowledges that the Owner/Servicer may be subject to certain
provisions of the CFPB Stip Order solely as it relates to the transfer of
servicing responsibilities from a prior servicer (which


38







--------------------------------------------------------------------------------






is not the Subservicer) to the Subservicer where the applicable mortgage loans
are subject to loss mitigation.


(b)With respect to any Mortgage Loan which is not a Prior Ditech Serviced Loan,
pursuant to the Servicing Transfer Procedures and Applicable Requirements, prior
to each Transfer Date, the Subservicer shall use commercially reasonable efforts
to obtain the Servicer Transfer Data and the Mortgage Servicing Files from the
prior subservicer. The Subservicer may undertake an audit of a sampling of the
Servicer Transfer Data and the Mortgage Servicing Files to determine the
existence therein of any materially inaccurate or incomplete or missing data,
information or documents. If the Subservicer determines, in its sole discretion,
that there are material deficiencies in Servicer Transfer Data or in the related
Mortgage Servicing File, the Owner/Servicer and the Subservicer shall cooperate
in good faith to cure or correct such deficiencies reasonably necessary for the
Subservicer to service the related Mortgage Loans pursuant to this Agreement.
For any Mortgage Loan which is not a Prior Ditech Serviced Loan, the
Owner/Servicer may elect to (a) cure or correct any such deficiencies in the
Servicer Transfer Data or the related Mortgage Servicing Files, at the expense
of the Owner/Servicer or (b) request that the Subservicer cure or correct such
items, in which case the reasonable, actual and documented out-of-pocket or
internally allocated, as applicable, expenses incurred by the Subservicer in
connection with such cure or correction shall be reimbursed by the
Owner/Servicer. For any Mortgage Loan which is a Prior Ditech Serviced Loan, the
Subservicer shall cure or correct such items and all out-of-pocket expenses
incurred in connection with such cure or correction shall be at the expense of
the Subservicer without reimbursement. Solely with respect to any Mortgage Loan
which is not a Prior Ditech Serviced Loan, to the extent the Owner/Servicer
declines to cure or correct such deficiencies or engage the Subservicer to do so
on its behalf or, upon reasonable effort, such deficiencies are not able to be
cured or corrected, then the Subservicer will have the right to reject the
obligation to subservice the related Mortgage Loan.


(c)The Subservicer shall maintain the Mortgage Servicing Files and the Mortgage
Loan Documents in its possession pursuant to Applicable Requirements and shall
maintain a record of its handling of such documents and files. Any Mortgage Loan
Documents that are in the possession of the Subservicer shall be held in secure
and fireproof facilities or storage areas in accordance with customary standards
for the custody of similar documents and Applicable Requirements. The
Subservicer shall conduct periodic audits of the Mortgage Servicing Files and
Mortgage Loan Documents in its possession, and shall allow the Owner/Servicer,
its Affiliates and its agents to conduct such audits, from time to time, to
confirm the Subservicer’s recordkeeping, storage and security practices with
respect to such files and documents. The Subservicer shall only release Mortgage
Servicing Files and Mortgage Loan Documents in its possession pursuant to this
Agreement and Applicable Requirements and shall deliver any such documents
within three (3) Business Days of a request. Notwithstanding the foregoing
sentence, in connection with an examination or any request by any Agency, the
Subservicer shall use all commercially reasonable efforts to release any
requested Mortgage Servicing Files and/or Mortgage Loan Documents in its





--------------------------------------------------------------------------------





possession pursuant to this Agreement and Applicable Requirements and shall
deliver any such documents within the time frame set forth by such Agency. Any
documents or files that are released by the Subservicer shall be properly
tracked and pursued to the extent such documents or files are not returned to
the Subservicer or to the Custodian. The Subservicer shall provide the
Owner/Servicer with any tracking information


39





--------------------------------------------------------------------------------






related to documents or files that have been released by the Subservicer
promptly upon request. The Subservicer shall cooperate in good faith with the
Owner/Servicer in connection with clearing any document exceptions with any
third parties consistent with Applicable Requirements and the direction of the
Owner/Servicer.


(d)Solely with respect to any Mortgage Loan which is not a Prior Ditech Serviced
Loan, the Owner/Servicer shall cooperate and shall cause the prior subservicer
to cooperate with the Subservicer in providing timely responses to inquiries
from Mortgagors to the extent information provided with respect to the Mortgage
Loans is insufficient to allow the Subservicer to adequately respond without
such cooperation.


Section 3.2.    Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.


(a)Upon pay-off of a Mortgage Loan, the Subservicer will request the applicable
Mortgage Loan Documents from the Custodian, Investor, or the Owner/Servicer, as
the case may be, and upon receipt of same will prepare the appropriate
discharge/satisfaction documents, and shall request execution of any document
necessary to satisfy the Mortgage Loan or shall execute such document pursuant
to a limited power of attorney to be provided by the Owner/Servicer to the
Subservicer in the form attached hereto as Exhibit C. The Subservicer shall
prepare, execute, and record all satisfactions and releases in accordance with
the timeframes and requirements of all Applicable Requirements, and the
Subservicer shall reimburse the Owner/Servicer for any losses it may incur as a
result of the Subservicer’s failure to act in accordance with such Applicable
Requirements.


(b)In the event the Subservicer prepares a satisfaction or release of a Mortgage
without having obtained payment in full (excluding payments in full or other
satisfactions as provided for in a Loss Mitigation plan permitted under
Applicable Requirements) of the indebtedness secured by the Mortgage or should
it otherwise prejudice any enforcement right the related Investor may have under
the mortgage instruments, the Subservicer, upon written demand, shall (i) use
commercially reasonable efforts to expunge such satisfaction or release or
(ii) if such satisfaction or release cannot be expunged by the Subservicer in
such timeframe required under Applicable Requirements, the Subservicer shall
remit to the Investor or indemnify and reimburse the Owner/Servicer for all
amounts required to be paid by the Owner/Servicer under Applicable Requirements
as a result of such satisfaction or release. The Subservicer shall maintain a
fidelity bond insuring the Subservicer against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with Applicable
Requirements.


(c)From time to time and as appropriate for the Subservicing (including, without
limitation, insurance claims) or foreclosure of each Mortgage Loan, the
Owner/Servicer shall cause the Custodian to, upon request of the Subservicer and
only upon delivery to the Custodian of an





--------------------------------------------------------------------------------





acceptable servicing receipt signed by an authorized employee of the
Subservicer, release the portion of the Mortgage Loan Documents held by the
Custodian to the Subservicer. If any Mortgage Loan Documents are to be released
to a third-party attorney for purposes of facilitating foreclosure, bankruptcy,
or litigation proceedings on behalf of the Subservicer or the Investor, the
Subservicer must obtain a commercially acceptable attorney bailee agreement from
such attorney, a copy which shall be provided to the Custodian promptly
following receipt thereof.


40





--------------------------------------------------------------------------------






(d)The Subservicer shall return the related Mortgage Loan Documents to the
Custodian within five (5) Business Days following the time such documents are no
longer needed by the Subservicer, unless the Mortgage Loan has been liquidated
and the liquidation proceeds relating to the Mortgage Loan have been deposited
in the Custodial Account. The Subservicer shall indemnify the Owner/Servicer
pursuant to Section 7.01 for any loss or damage of such Mortgage Loan Documents
by the Subservicer or its agents, Vendors, Off-shore Vendors or Default Firms.


Section 3.3.    Notices.


(a)The Owner/Servicer shall cause to be provided servicing transfer notices and
any other similar notices to the related Mortgagors in a timely manner as may be
required under Applicable Requirements, including the Real Estate Settlement
Procedures Act. Within fifteen
(15) days following each Transfer Date, the Subservicer shall deliver to each
related Mortgagor a "Welcome Letter" in accordance with Applicable Requirements.
Notwithstanding the above, the Owner/Servicer, the Subservicer, and the prior
subservicer may agree to send in accordance with Applicable Requirements a joint
notification to the related Mortgagors regarding the transfer of the servicing
function to the Subservicer. The Subservicer and the Owner/Servicer agree that
the form of any notice sent to Mortgagors under this Section 3.3 shall be
subject to approval by the Owner/Servicer and the Subservicer.


(b)The Subservicer shall furnish to each Mortgagor each notice (including
privacy notices) required to be provided to such Mortgagors in accordance with
Applicable Requirements and in form required by the Owner/Servicer.


(c)The Subservicer shall include in the related Mortgage Servicing File a copy
of each notice furnished to a Mortgagor pursuant to this Section 3.3.


(d)Notwithstanding the foregoing, except as required by Applicable Requirements,
no applicable notification shall be required pursuant to this Section 3.3 to the
extent that the Subservicer is already acting as the Subservicer with respect to
the Mortgage Loans.


Section 3.4.    Mortgagor Requests.


The Subservicer shall process requests for partial releases, easements,
substitutions, division, subordination, alterations, waivers of security
instrument terms, or similar matters in accordance with Applicable Requirements
and the Subservicer shall notify the Owner/Servicer of such requests and the
outcomes of such requests.


Section 3.5.    Power of Attorney.





--------------------------------------------------------------------------------







Prior to the first Sale Date, the Owner/Servicer shall execute a mutually agreed
upon number of limited powers of attorney substantially in the form set forth in
Exhibit C hereto and provide such original executed limited powers of attorney
to the Subservicer for use in connection with the servicing activities
contemplated in this Agreement. The Owner/Servicer agrees to provide additional
original executed limited powers of attorney as may be requested by the
Subservicer from time to time.


41





--------------------------------------------------------------------------------






ARTICLE IV COMPENSATION


Section 4.1.    Subservicing Compensation.


As consideration for Subservicing the Mortgage Loans under this Agreement (other
than with respect to portfolio defense), except as otherwise set forth in this
Agreement, the Subservicer shall be paid the fees and compensation set forth in
Exhibit B. The Subservicer shall provide the Owner/Servicer, in an electronic
format, a monthly report containing data elements to be mutually agreed upon by
the parties detailing all the Owner/Servicer Economics and the Subservicer
Economics.    Pursuant to Section 2.7(c), the Subservicer shall provide the
Owner/Servicer with sufficient information to reflect the calculation of the
Owner/Servicer Economics and the Subservicer Economics, including the fees
payable to the Subservicer by the Owner/Servicer under this Agreement. The
Owner/Servicer shall pay the Subservicer Economics on a monthly basis within ten
(10) Business Days following receipt of an invoice and information necessary to
confirm and reconcile the Owner/Servicer Economics and the Subservicer Economics
relating to such month, subject to Section 4.3.


Subject to the term of this Agreement, the Subservicer shall be entitled to its
monthly Subservicing fees as set forth in Exhibit B for each Mortgage Loan that
it subservices for a given month based upon beginning of month Mortgage Loan
count and status; provided, however, that the Subservicer shall only be entitled
to a pro rata portion of such fees for Mortgage Loans boarded or deboarded
during the related month. Notwithstanding anything to the contrary in this
Agreement, (i) in no event shall the Subservicer be entitled to any boarding
fees or other similar fees with respect to any Prior Ditech Serviced Loan, (ii)
with respect to any incentive fees set forth in Exhibit B or this Agreement, the
Subservicer shall not be entitled to receive any amount greater than the maximum
amount for the similar and/or corresponding incentive fees set forth in the
applicable Agency Guidelines and (iii) in no event shall the Subservicer be
entitled to any processing fees (or other similar fees) set forth on Exhibit B
related to any supplemental claims to the applicable Agency when the Subservicer
has previously submitted three claims to the applicable Agency for reimbursement
of any Servicing Advances, P&I Advances or any other amounts.


The Owner/Servicer shall be entitled to all amounts paid or allowed to a
servicer from time to time by the applicable Agency, other governmental or
quasi-governmental programs or PMI Companies, as applicable, for engaging in
Loss Mitigation either directly or through the Subservicer. In addition, the
Owner/Servicer shall be entitled to the portion of late fees and Ancillary
Income as set forth in Exhibit B, which amounts and the related Loss Mitigation
fees and incentives referenced in the preceding sentence shall be remitted by
the Subservicer to the Owner/Servicer as part of the Owner/Servicer Economics
pursuant to Section 2.7(c).


Section 4.2.    Due Date of Payments; Penalties.





--------------------------------------------------------------------------------







In the event either party fails to make a required payment under this Agreement
to the other party, the owing party shall be required to pay the other party a
finance charge on such amount for each day such payment is delinquent at an
annual rate equal to 5% over the Prime Rate on the first Business Day of the
month in the billing period, but in no event greater than the


42





--------------------------------------------------------------------------------






amount permitted by applicable law. In addition, Subservicer shall be required
to reimburse Owner/Servicer for any late interest, penalties, or Compensatory
Fees paid by the Owner/Servicer to an Agency as a result of Subservicer’s
failure to timely comply with its obligations under this Agreement or Applicable
Requirements. The Subservicer shall notify the Owner/Servicer (i) on or prior to
the date of this Agreement, of any agreement which the Subservicer has with any
Agency with respect to Compensatory Fees, (ii) no later than the Reporting Date,
of any modification, extension or termination of such agreement which occurred
in the prior calendar month and (iii) no later than the Reporting Date, of any
notices from received by the Subservicer in the prior calendar month from an
Agency relating to Compensatory Fees.


Section 4.3.    Resolution of Disputes and Monetary Errors.


In the event either party, in good faith, disputes any sum the other party
contends are due and payable hereunder, such disputing party shall deliver to
the contending party a written notice of dispute. All sums that are not disputed
shall be paid as and when due under this Agreement. If the contending party
provides documentation substantiating that the disputed amount is properly due
and payable, the disputing party shall pay such amount within five (5) Business
Days after receipt of such documentation. If the disputing party continues to
dispute all or any portion of such amount and the parties cannot thereafter
reconcile such dispute within a reasonable period of time not to exceed thirty
(30) days, the contending party shall be entitled, upon ten (10) days’ written
notice to the disputing party, to submit such matter to a dispute resolution
process and if such amounts are subsequently determined to be proper, contending
party shall be entitled to recover as part of its claim its reasonable costs and
expenses, including attorneys’ fees, incurred in prosecuting such claim with
interest on the disputed amount at an annual rate of 5% over the Prime Rate, but
in no event greater than the amount permitted by applicable law. If such
disputed amounts are subsequently determined not to be due and payable to the
contending party, the disputing party shall be entitled to recover as part of
its claim its reasonable costs and expenses, including attorneys’ fees, incurred
in connection with prosecuting such claim.


ARTICLE V
TERM AND TERMINATION


Section 5.1.    Term.


(a)The initial term of this Agreement for the Subservicer shall be from the date
hereof until the date that is the first (1st) anniversary of the Effective Date
(the "Subservicer's Initial Term"). The Subservicer shall not be permitted to
terminate this Agreement without cause except as set forth in Section 5.2. If
this Agreement has not otherwise been terminated pursuant to this Article V,
then the term of this Agreement for the Subservicer shall automatically be
renewed for successive one (1) year terms after the expiration of the
Subservicer's Initial Term.







--------------------------------------------------------------------------------





(b)The initial term of this Agreement for the Owner/Servicer shall be from the
date hereof until the date that is the first (1st) anniversary of the Effective
Date (the "Owner/Servicer's Initial Term"). The Owner/Servicer shall not be
permitted to terminate this Agreement during the Owner/Servicer's Initial Term
without cause except as set forth in Section 5.2.


43





--------------------------------------------------------------------------------






(c)Following the Owner/Servicer's Initial Term, the term of this Agreement for
the Owner/Servicer may be extended by the Owner/Servicer for successive
one-month renewal periods (which, if extended, shall commence on the expiration
date of the then-current term and end in the following month on the monthly
calendar day of the Effective Date (or if such day is not a Business Day, on the
first Business Day immediately following such day)), by delivering notice of
such one-month extension to the Subservicer. Such notice shall be delivered on
the twentieth (20th) day of the calendar month preceding such extension (or if
such day is not a Business Day, the first Business Day immediately preceding
such day), provided that any such extension notice that is delivered prior to
the expiration of the then-current term shall be effective.    Subject to any
other effective date of termination as set forth in Section 5.4, this Agreement
shall terminate at the expiration of the then-current term if the Owner/Servicer
fails to notify the Subservicer of a one-month extension prior to such
expiration.


(d)This Agreement shall otherwise terminate upon the earliest of (i) the
distribution of the final payment on or liquidation of the last Mortgage Loan
and REO Property subject to this Agreement or (ii) as otherwise set forth in
this Article V.


Section 5.2.    Termination without Cause.


(a)The Owner/Servicer may, without cause, terminate this Agreement with respect
to one or more Mortgage Loans at any time during the Owner/Servicer's Initial
Term upon at least ninety (90) days’ written notice.


(b)The Subservicer may terminate this Agreement at the end of the Subservicer's
Initial Term or at the end of any subsequent one (1) year term as to all of the
Mortgage Loans then being subserviced hereunder upon written notice to the
Owner/Servicer at least one hundred twenty (120) days’ prior to the end of such
term; provided, however, that if the Subservicer terminates this Agreement as
provided in this Section 5.2(b), the Subservicer (i) shall not be entitled to
any Deconversion Fees and (ii) shall be responsible for all Servicing Transfer
Costs incurred in connection with transferring the servicing to a successor
servicer or subservicer.


(c)Notwithstanding any provision in this Agreement to the contrary, if the
Owner/Servicer terminates this Agreement at any time with respect to one or more
Mortgage Loans for which the Owner/Servicer has entered into an agreement to
sell or otherwise transfer such Mortgage Loan or its Servicing Rights therein to
a third party (an "Interim Serviced Mortgage Loan"), the Subservicer shall
interim service such Interim Serviced Mortgage Loan until the transfer of
servicing to the successor servicer identified by such third party.


Section 5.3.    Termination with Cause.







--------------------------------------------------------------------------------





The Owner/Servicer may terminate this Agreement with respect to one or more
Mortgage Loans immediately for cause based on the following:


(a)any failure by the Subservicer to remit any payment required to be made under
the terms of this Agreement or Applicable Requirements that continues unremedied
for a period of two (2) Business Days after the date upon which such payment was
required to be remitted under the terms of this Agreement;


44





--------------------------------------------------------------------------------






(b)any failure by the Subservicer to provide to the Owner/Servicer any report
required by this Agreement to be provided to the Owner/Servicer within three (3)
Business Days of the date such report is due;


(c)any failure by Walter or the Subservicer to comply with the Quarterly
Financial Metrics set forth in the Quarterly Financial Metrics Report;


(d)any failure by the Subservicer to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Subservicer as
set forth in this Agreement (other than Service Level Agreements), which failure
continues unremedied for a period of thirty
(30) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Subservicer by the
Owner/Servicer;


(e)subject to any applicable cure set forth in the applicable agreement, any
default and/or failure by Subservicer to duly observe or perform, in any
material respect, any covenants, obligations or agreements of Subservicer set
forth in (i) the MSRPA or (ii) any other agreement executed in connection with
this Agreement, the MSRPA, the Mortgage Loans and/or the related Servicing
Rights;


(f)a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Subservicer and/or Walter and such decree or order shall have remained in force,
undischarged or unstayed for a period of thirty (30) days;


(g)the Subservicer and/or Walter shall consent to the appointment of a
conservator, receiver, or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities, or similar proceedings of or relating to
the Subservicer’s and/or Walter, respectively, or relating to all or
substantially all of the Subservicer’s and/or Walter property, respectively;


(h)any representation or warranty made by the Subservicer hereunder shall prove
to be untrue or incomplete in any material respect and, if such breach of a
representation or warranty is capable of being cured, continues unremedied for a
period of thirty (30) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Subservicer by the Owner/Servicer;


(i)the Subservicer and/or Walter shall admit in writing its inability to pay its
debt as they become due, admit in writing its inability to, or intention not to,
perform any of its material





--------------------------------------------------------------------------------





obligations, file a petition to take advantage of any applicable insolvency or
reorganization statute, voluntarily suspend payment of its obligations, make an
assignment for the benefit of its creditors, or voluntarily suspend payment of
its obligations;


(j)(A) the Subservicer shall cease being an approved subservicer/servicer in
good standing with any Agency or a HUD approved mortgagee, (B) any Agency
provides a notice of termination to the Subservicer or the Owner/Servicer for
failure of the Subservicer to comply with the applicable Agency Guidelines or
(C) any Agency directs or otherwise notifies the Owner/Servicer that such Agency
demands that the Subservicer should be terminated;


45





--------------------------------------------------------------------------------






(k)failure of the Subservicer to maintain any required qualification, license or
approval to do business, to service residential mortgage loans, or to otherwise
collect debts or perform any activities relating to residential mortgage loans
in any jurisdiction where the Mortgaged Properties are located, to the extent
required under Applicable Requirements;


(l)the Subservicer attempts to assign its rights to servicing compensation
hereunder or the Subservicer attempts, without the consent of the
Owner/Servicer, to sell or otherwise dispose of all or substantially all of its
property or assets or to assign this Agreement or the Subservicing
responsibilities hereunder or to delegate its duties hereunder or any portion
thereof without the consent of the Owner/Servicer;


(m)
[Reserved];



(n)the then-current primary and/or special servicer rating (if any) of
Owner/Servicer assigned by any rating agency is downgraded by the applicable
rating agency from such rating (or any corresponding rating) which is caused by
Subservicer's failure to service in accordance with Applicable Requirements;


(o)any report required herein contains materially inaccurate data or
information; provided, that such inaccuracy is not the direct result of
inaccurate data or information provided to the Subservicer by a prior servicer
or originator or the Owner/Servicer; provided, further, that such inaccuracy is
(i) not cured or corrected within five (5) Business Days of receiving notice of
such inaccuracy and such similar inaccuracy had not previously occurred or (ii)
if such inaccuracy cannot be reasonably be cured within such five (5) Business
Day period then (A) the failure of the Subservicer to commence correction
efforts within such five (5) Business Day period pursuant to a management action
plan reasonably acceptable to the Owner/Servicer, (B) the failure of the
Subservicer to reasonably pursue such curing efforts thereafter or (C) the
failure to cure such failure within thirty (30) days;


(p)The Subservicer shall fail to comply in any material respect with any audit
procedures pursuant to Section 2.10 of this Agreement, including, but not
limited to, failure to provide any information requested by the Owner/Servicer
or its designees in connection with any such audit; which failure continues
unremedied for a period of five (5) days after the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Subservicer by the Owner/Servicer;


(q)The Subservicer shall fail to (i) materially comply with the terms and
conditions of any Service Level Agreement within the applicable period set forth
in the applicable SLA attached hereto, which failure is not cured or corrected
within the applicable cure period set forth in such SLA or (ii) provide a
monthly report in the form attached hereto as Exhibit F-2 or any subsequent





--------------------------------------------------------------------------------





report, as required under Section 2.6(b), which failure continues unremedied for
a period of thirty (30) days after the date on which such report was due;


(r)Subservicer or any subsidiary or Affiliate of Subservicer shall default
under, or fail to perform as requested under, the terms of any repurchase
agreement, loan and security agreement or similar credit facility or agreement
for borrowed funds entered into by Subservicer or such other entity and any
third party, which default or failure is not otherwise waived by the


46





--------------------------------------------------------------------------------






applicable party and results in such party being entitled to cause the
acceleration or prepayment of any indebtedness thereunder;


(s)the Subservicer's or Walter's audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of the Subservicer or Walter,
respectively, as a "going concern" or a reference of similar import or shall
indicate that the Subservicer or Walter, respectively, is insolvent;


(t)the Owner/Servicer's or any subsidiary or Affiliate of Owner/Servicer's
audited annual financial statements or the notes thereto or other opinions or
conclusions stated therein shall indicate that the Owner/Servicer or any
subsidiary or Affiliate of Owner/Servicer has a "material weakness" and/or
"significant deficiency", which is caused by the Subservicer delivering and/or
providing any incorrect information, reports and/or data to the Owner/Servicer;


(u)the Owner/Servicer shall cease being an approved subservicer/servicer in good
standing with Fannie Mae or Freddie Mac or a HUD approved mortgagee which is
caused by the Subservicer's failure to service in accordance with Applicable
Requirements;


(v)(A) except for the CFPB Stip Order and the State Orders, an investigation by
any Governmental Authority has determined that material deficiencies in
servicing performance or violation of Applicable Requirements by the Subservicer
has occurred which, in either case, the Owner/Servicer shall have reasonably
determined is a Material Adverse Effect, (B) a Governmental Authority has
instituted additional requirements and/or obligations on the Subservicer in
connection with the CFPB Stip Order and/or any State Order which the
Owner/Servicer shall have reasonably determined is a Material Adverse Effect
and/or (C) a Governmental Authority has determined material noncompliance of the
CFPB Stip Order and/or any State Order by the Subservicer which the
Owner/Servicer shall have reasonably determined is a Material Adverse Effect;


(w)the Delinquency Ratio exceeds 10% for a period of three (3) consecutive
months or longer;


(x)the Servicing Advance Ratio exceeds 1.2% for a period of three (3)
consecutive months or longer;


(y)the Quarterly Refinancing Percentage falls below 10% for two (2) consecutive
Calculation Dates on or after March 31, 2017;


(z)
a Change of Control has occurred with respect to the Subservicer or Walter;








--------------------------------------------------------------------------------





(aa) the Owner/Servicer shall have reasonably determined that a Material Adverse
Effect shall have occurred; or


(bb) any Governmental Authority or any person, agency or entity acting or
purporting to act under Governmental Authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of the Subservicer, or shall have taken any
action to displace the management of the Subservicer or to curtail its authority
in the conduct of the business of the Subservicer, or takes any action in the


47







--------------------------------------------------------------------------------






nature of enforcement to remove, limit or restrict the approval of the
Subservicer as a servicer of mortgage loans.


The Subservicer recognizes that an Agency may rescind its recognition of a
Subservicing arrangement if the Agency decides to transfer the Owner/Servicer’s
portfolio for any reason, in which event this Agreement would be terminated with
respect to the related Mortgage Loans, and such termination shall be treated as
a termination for cause for purposes of this Agreement if the Agency’s actions
is related to an act or omission of the Subservicer or as a termination without
cause if the Agency’s action is unrelated to an act or omission of the
Subservicer, respectively.


Each party shall promptly notify the other party in the event of any breach or
anticipated breach by the notifying party of its obligations under this
Agreement or any event of default or anticipated event of default or other
termination event with respect to such party set forth in this Agreement.


The rights of termination, as provided herein, are in addition to all other
available rights and remedies, including the right to recover damages in respect
of any breach.


Section 5.4.    Reimbursement upon Expiration or Termination; Termination
Assistance.


(a)Payment of Deconversion Fees. Notwithstanding anything to the contrary in
this Agreement, within three (3) Business Days following the effective date of
any termination described in this Section 5.4(a), the Owner/Servicer shall remit
to the Subservicer the applicable Deconversion Fees if (i) this Agreement is
terminated with cause by the Subservicer pursuant to Section 5.6, (ii) the
Owner/Servicer fails to notify the Subservicer of any one-month extension of the
term before the expiration of the then-current term pursuant to Section 5.1(c),
except for a termination of this Agreement with respect to one or more Mortgage
Loans with cause pursuant to Section 5.3, (iii) the Owner/Servicer terminates
this Agreement without cause at any time during the Owner/Servicer's Initial
Term, as further described in Section 5.2(a), or (iv) the Owner/Servicer
exercises its right, as provided in Section 5.2(b), to transfer Interim Serviced
Mortgage Loan(s) to a successor servicer.


(b)Payment of Ditech Transfer Fees. Notwithstanding anything to the contrary in
this Agreement, within three (3) Business Days following receipt of the
applicable notice of termination, the Subservicer shall remit to the
Owner/Servicer the applicable Ditech Transfer Fees if: (i) the Owner/Servicer
terminates this Agreement with respect to one or more Mortgage Loans with cause
pursuant to Section 5.3 or (ii) the Subservicer terminates this Agreement
without cause at any time, as further described in Section 5.2(b).


(c)In the event the Subservicer is terminated without cause as subservicer of
some or all of the Mortgage Loans by the Owner/Servicer or if the Subservicer
terminates this Agreement





--------------------------------------------------------------------------------





pursuant to Section 5.6, the Owner/Servicer shall pay or reimburse the
Subservicer for any Servicing Transfer Costs and all accrued and unpaid
Subservicing compensation. In the event the Subservicer is terminated with cause
as subservicer of some or all of the Mortgage Loans by the Owner/Servicer or an
Agency or if the Subservicer terminates this Agreement without cause, the
Subservicer (a) shall reimburse the Owner/Servicer for Servicing Transfer Costs
and (b) shall


48





--------------------------------------------------------------------------------






be entitled to receive accrued and unpaid Subservicing compensation that is
earned prior to the date the servicing is transferred to a successor servicer or
subservicer. In addition, upon termination of this Agreement, subject to the
foregoing, the Owner/Servicer and the Subservicer shall pay or reimburse the
other party any other amounts due under this Agreement.


(d)In connection with the termination of this Agreement with respect to some or
all of the Mortgage Loans, the Subservicer and the Owner/Servicer shall use
commercially reasonable efforts to ensure the prompt transfer of the servicing
of such Mortgage Loans to a successor servicer or subservicer designated by the
Owner/Servicer, including delivery of notices to the Mortgagors relating to the
servicing transfer in accordance with Applicable Requirements.


(e)Notwithstanding any provision in this Agreement to the contrary, the
termination of this Agreement shall not be effective until a successor servicer
or subservicer has been appointed by the Owner/Servicer or an Investor, as
applicable, and a servicing transfer has been completed in accordance with
Applicable Requirements, and the Subservicer shall not be relieved of its
obligation under this Agreement until such time. The Owner/Servicer and the
Subservicer shall discharge such duties and responsibilities during the period
from the date each acquires knowledge of such termination until the effective
date thereof with the same degree of diligence and prudence that it is obligated
to exercise under this Agreement.


(f)In the event of a servicing transfer to a successor servicer or subservicer,
the Subservicer shall comply with all Applicable Requirements with respect to
servicing transfers. In addition, the Subservicer shall comply with the CFPB’s
rules and/or guidelines with respect to servicing transfers, including without
limitation its Bulletin 2014-1 issued on August 19, 2014, as may be amended or
updated. The Subservicer and the Owner/Servicer shall provide all reasonable
cooperation and assistance as may be requested by the other party in connection
with compliance with such rules and/or guidelines. The Subservicer and the
Owner/Servicer shall cooperate after the applicable Sale Date to promptly
resolve all customer complaints, disputes and inquiries related to activities
that occurred prior to such Sale Date or in connection with the transfer of
servicing.


(g)In addition, in connection with the servicing transfer to a successor
servicer or subservicer, the Subservicer shall (a) promptly forward to the
Owner/Servicer's designee all Mortgage Servicing Files, data, Mortgage Loan
documents, files, data tapes and other information customarily delivered by a
servicer upon transfer of servicing of mortgage loans, (ii) reasonably comply in
all material respects with the transfer instructions of the successor servicer
or subservicer, (b) provide Owner/Servicer's designee accepted servicing
industry documentation meeting all Applicable Requirements regarding outstanding
Servicing Advances and P&I Advances related to the Mortgage Loans, (c) take
appropriate actions and cooperate in good faith with any Investor approval
process and in reflecting the servicing transfer on the MERS system for the
related Mortgage Loans registered on MERS to the extent the Subservicer is
authorized to do so with the MERS system and (d) cooperate with the document
custodian recertification process.





--------------------------------------------------------------------------------







49





--------------------------------------------------------------------------------






Section 5.5.    Accounting/Records.


Upon expiration or termination of this Agreement and after the completed
transfer of the servicing of the Mortgage Loans to a successor servicer or
subservicer, the Subservicer will cease all Subservicing activities and account
for and turn over to the successor servicer or subservicer, as applicable, all
funds collected hereunder, less the compensation and other amounts then due the
Subservicer, and deliver to the successor servicer or subservicer, as
applicable, all records and documents relating to each Mortgage Loan and will
advise Mortgagors that their mortgages will henceforth be serviced by the
successor servicer or subservicer, as applicable.


Section 5.6.    Termination Right of the Subservicer.


Subject to the effective date of such termination as set forth in Section 5.4,
the Subservicer may terminate this Agreement immediately for cause based on the
following:


(a)Owner/Servicer fails to remit any payment required to be made under the terms
of this Agreement or Applicable Requirements that continues unremedied for a
period of five (5) Business Days after the date upon which such payment was
required to be remitted under the terms of this Agreement;


(b)Any failure by the Owner/Servicer to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Owner/Servicer as
set forth in this Agreement, which failure continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Owner/Servicer
by the Subservicer;


(c)a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Owner/Servicer and such decree or order shall have remained in force,
undischarged or unstayed for a period of thirty (30) days;


(d)any representation or warranty made by the Owner/Servicer hereunder shall
prove to be untrue or incomplete in any material respect and, if such breach of
a representation or warranty is capable of being cured, continues unremedied for
a period of thirty (30) days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Owner/Servicer by the Subservicer;







--------------------------------------------------------------------------------





(e)the Owner/Servicer shall cease being an approved servicer in good standing
with Fannie Mae, Freddie Mac or a HUD approved mortgagee unless caused by the
Subservicer's failure to service in accordance with Applicable Requirements.


Notwithstanding anything to the contrary in this Agreement, for the avoidance of
doubt to the extent the Subservicer terminates this Agreement pursuant to this
Section 5.6, the Owner/Servicer shall remain the owner of the Servicing Rights
and Subservicer shall have no right, title interest or claim to the Servicing
Rights.


50





--------------------------------------------------------------------------------






ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OWNER/SERVICER


As of each Sale Date, the Owner/Servicer hereby represents, warrants and
covenants to the Subservicer as follows:


Section 6.1.    Agency Approvals.


If required by Applicable Requirements, the Owner/Servicer is an approved
servicer for, and in good standing with, each applicable Agency and a HUD
approved mortgagee.


Section 6.2.    Authority.


The Owner/Servicer is a duly organized and validly existing limited liability
company in good standing under the laws of its state of formation and has all
requisite power and authority to enter into this Agreement and the Persons
executing this Agreement on behalf of the Owner/Servicer are duly authorized to
do so. The Owner/Servicer has all licenses necessary to carry on its business as
now being conducted and is duly authorized and qualified to transact, in each
state where a Mortgaged Property is located, any and all business contemplated
by this Agreement, except where the failure of the Owner/Servicer to possess
such qualifications or licenses would not be reasonably expected to have a
Material Adverse Effect or where the Owner/Servicer is otherwise exempt under
Applicable Requirements from such qualification, or is otherwise not required
under Applicable Requirements to effect such qualification.


Section 6.3.    Consents.


Except for approvals required from the applicable Agency in connection with any
Sale Date, no consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery, and performance
by the Owner/Servicer of or compliance by the Owner/Servicer with this Agreement
or the consummation of the transactions contemplated by this Agreement, or if
required, such consent, approval, authorization, or order has been obtained.


Section 6.4.    Litigation.


There is no action, suit, proceeding, or investigation pending or, to its
knowledge, threatened against the Owner/Servicer that, either in any one
instance or in the aggregate, would draw into question the validity of this
Agreement or of any action taken or to be contemplated herein, or would





--------------------------------------------------------------------------------





be likely to impair materially the ability of the Owner/Servicer to perform
under the terms of this Agreement or applicable Agency Guidelines.


Section 6.5.    Broker Fees.


The Owner/Servicer has not dealt with any broker or agent or anyone else who
might be entitled to a fee or commission in connection with this transaction.


51





--------------------------------------------------------------------------------






Section 6.6.    Ownership.








Loans.

The Owner/Servicer is the sole owner of the Servicing Rights related to the
Mortgage





Section 6.7.    Ability to Perform.


The Owner/Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Agreement.


ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSERVICER


As of the date of this Agreement and each day in which the Subservicer is
Subservicing Mortgage Loans under this Agreement, the Subservicer hereby
represents, warrants and covenants to the Owner/Servicer as follows:


Section 7.1.    Agency Approvals.


The Subservicer is an approved servicer for, and in good standing with, each
Agency and a HUD approved mortgagee. No event has occurred, including but not
limited to, a change in insurance coverage, that would make the Subservicer
unable to comply with eligibility requirements of each Agency, or that would
require notification to any Agency and, to the best of the Subservicer’s
knowledge, there are no pending business issues with any Agency that would
likely materially adversely affect the ability of the Subservicer to service
mortgage loans on behalf of such entities or to comply with Applicable
Requirements.


Section 7.2.    Authority.


The Subservicer is a duly organized and validly existing limited liability
company in good standing under the laws of its state of organization and has all
requisite power and authority to enter into this Agreement and the Persons
executing this Agreement on behalf of the Subservicer are duly authorized so to
do. The Subservicer has all licenses necessary to carry on its business as now
being conducted and is duly authorized and qualified to transact, in each state
where a Mortgaged Property is located, any and all business contemplated by this
Agreement, except where the failure of the





--------------------------------------------------------------------------------





Subservicer to possess such qualifications or licenses would not be reasonably
expected to have a Material Adverse Effect or where the Subservicer is otherwise
exempt under Applicable Requirements from such qualification, or is otherwise
not required under Applicable Requirements to effect such qualification.


Section 7.3.    Consents.


Except for approvals required from the applicable Agency in connection with any
Sale Date, no consent, approval, authorization, or order of any court or
Governmental Authority is required for the execution, delivery, and performance
by the Subservicer of or compliance by the Subservicer with this Agreement or
the consummation of the transactions contemplated by this Agreement, or if
required, such consent, approval, authorization, or order has been obtained.


52





--------------------------------------------------------------------------------






Section 7.4.    Litigation.


There is no action, suit, proceeding or investigation pending or, to its
knowledge, threatened against the Subservicer that, either in any one instance
or in the aggregate, would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be contemplated herein, or would
be likely to impair materially the ability of the Subservicer to perform under
the terms of this Agreement or applicable Agency Guidelines.


Section 7.5.    Accuracy of Information.


Information furnished to the Owner/Servicer or any Investor by the Subservicer
regarding its financial condition or its servicing operations is true and
correct in all material respects.


Section 7.6.    Broker Fees.


The Subservicer has not dealt with any broker or agent or anyone else who might
be entitled to a fee or commission in connection with this transaction.


Section 7.7.    MERS.


The Subservicer is a member of MERS in good standing.


Section 7.8.    Agency Representations.


Each of the representations and warranties made by the Subservicer to the
Agencies under the Agency Guidelines in connection with the Subservicer’s role
as a servicer or subservicer of Agency mortgage loans is true and correct.


Section 7.9.    Ability to Perform.


The Subservicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Agreement.


Section 7.10. HAMP.


The Subservicer is participating in HAMP. The Subservicer has entered into a
Servicer Participation Agreement ("SPA") with Fannie Mae, as financial agent of
the United States, pursuant to HAMP. As such, the Subservicer: (i) has
implemented HAMP as required by the SPA; (ii) will





--------------------------------------------------------------------------------





report to Fannie Mae the transfer of servicing of any Mortgage Loans that are
Eligible Loans (as defined by the SPA) in order to ensure compliance with the
SPA; and (iii) will service any of the Mortgage Loans that are Eligible Loans in
accordance with HAMP requirements.


Section 7.11. Quarterly Reports.


(a)No later than (I) forty-five (45) calendar days after the end of each of the
first three quarterly fiscal periods of each fiscal year of Subservicer after
the date of this Agreement


53





--------------------------------------------------------------------------------






and (II) ninety (90) calendar days after the end of each fiscal year of
Subservicer after the date of this Agreement, in each case, the Subservicer
shall deliver to Owner/Servicer, a report in the form of Exhibit H (the
"Quarterly Financial Metrics Report"), certifying whether the conditions
described in column entitled "Financial Metric" set forth in Exhibit H attached
hereto (the "Quarterly Financial Metrics") have been met.


(b)No later than forty-five (45) calendar days after the end of each fiscal
quarter after the date of this Agreement, the Subservicer shall deliver to
Owner/Servicer, a certificate in the form of Exhibit I (the "Quarterly Report"),
signed by the chief risk and compliance officer of the Subservicer.








ARTICLE VIII
INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL


Section 8.1.    Independence of Parties.


Except as set forth in the MSRPA, the following terms shall govern the
relationship between the Owner/Servicer and the Subservicer under this
Agreement:


(a)The Subservicer shall have the status of, and act as, an independent
contractor. Nothing herein contained shall be construed to create a partnership
or joint venture between the Owner/Servicer and the Subservicer;


(b)The Subservicer shall be not be liable to the Owner/Servicer for any action
taken, or for refraining from the taking of any action, in good faith pursuant
to this Agreement or for errors in judgment; provided, however, that this
provision shall not protect the Subservicer against any breach of its
representations, warranties, or covenants made herein or its failure to comply
with Applicable Requirements, or against any liability that would otherwise be
imposed on the Subservicer by reason of the Subservicer’s willful misfeasance,
bad faith, fraud, or negligence in the performance of its duties hereunder, or
by reason of its negligent disregard of its obligations or duties hereunder. The
Subservicer may rely in good faith on any document of any kind that, prima
facie, is executed and submitted by any appropriate Person respecting any
matters arising hereunder.


Section 8.2.    Indemnification by the Subservicer; Compensatory Fees.


The Subservicer shall indemnify and hold the Owner/Servicer harmless from any
liability, Claim, loss, damage or expense, including reasonable attorneys’ fees,
directly or indirectly resulting from or arising out of:





--------------------------------------------------------------------------------







(a)    the Subservicer’s failure to observe or perform any or all of the
Subservicer’s covenants and obligations under this Agreement in all material
respects;


(b)    the Subservicer’s material breach of its representations and warranties
contained in this Agreement;


54





--------------------------------------------------------------------------------






(c)    the failure of Subservicer or any Vendors, Off-shore Vendors and/or
Default Firms hired by Subservicer to perform its duties and service the
Mortgage Loans in strict compliance with the terms of this Agreement, the
Mortgage Loan documents and Applicable Requirements;


(d)    with respect to any Prior Ditech Serviced Loans, the amount of any
Compensatory Fees, curtailments and/or denied insurance claims arising out of or
related to prior to the applicable Transfer Date;


(e)    any Agency-imposed fees, penalties or curtailments imposed on the
Owner/Servicer related to (a) any Mortgage Loan foreclosures exceeding the
applicable Agency’s required timelines or (b) other servicing acts or omissions
relating to the Mortgage Loans, in each case relating to or arising from the
Subservicer’s failure to comply with Applicable Requirements on or after the
related Transfer Date;


(f)    any pending or threatened claim or litigation (including but not limited
to any class action or purported class action), solely with respect to the Prior
Ditech Serviced Loans, arising out of events occurring in whole or in part
before the applicable Sale Date in connection with the Servicing Rights, the
Mortgage Loans or Subservicer, whether made by any Agency or insurer, any
Mortgagor or other Person; or


(g)    the Subservicer's use or misuse of any power of attorney provided to the
Subservicer under this Agreement;


provided,    however,    the    Subservicer    shall    not    be    obligated    to    indemnify
the Owner/Servicer with respect to (i) any consequential, special, punitive or
speculative damages except to the extent such damages are recovered from the
Owner/Servicer by third parties in connection with claims made by such third
parties that are indemnified under this Agreement; and (ii) any liabilities,
Claims, costs or expenses which are covered in Section 8.3.


Section 8.3.    Indemnification by the Owner/Servicer.


Except as otherwise stated herein, the Owner/Servicer shall indemnify and hold
the Subservicer harmless against any liability, Claim, loss, damage or expense,
including reasonable attorneys’ fees, resulting from or arising out of (a) the
Owner/Servicer’s failure to observe or perform any or all of the
Owner/Servicer’s covenants and obligations under this Agreement or breach of its
representations and warranties contained in this Agreement, (b) the failure of a
Mortgage Loan (which is not a Prior Ditech Serviced Loan) to be transferred in
accordance with the Servicing





--------------------------------------------------------------------------------





Transfer Procedures in any material respect, (c) acts or omissions relating to
the origination or servicing of the Mortgage Loans (which are not Prior Ditech
Serviced Loans) prior to the related Sale Date or (d) any claim, litigation or
proceeding relating to the subservicing following the related Transfer Date to
which the Subservicer is made a party as a result of its acting as, or status
as, servicer or subservicer of a Mortgage Loan; provided, however, the
Owner/Servicer shall not be obligated to indemnify the Subservicer with respect
to (i) any consequential, special, punitive or speculative damages except to the
extent such damages are


55





--------------------------------------------------------------------------------






recovered from the Subservicer by third parties in connection with claims made
by such third parties that are indemnified under this Agreement, (ii) any breach
by the Subservicer of its representations and warranties contained in this
Agreement or any failure to observe or perform its obligations and covenants
under this Agreement or (iii) any liabilities, Claims, costs or expenses which
are covered in Section 8.2.


Section 8.4.    Indemnification Procedures.


Promptly after receipt by an indemnified party under Sections 8.2 or 8.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under
Sections 8.2 or 8.3, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability that it may have to any
indemnified party under Sections 8.2 or 8.3, except to the extent that it has
been prejudiced in any material respect, or from any liability that it may have,
otherwise than under Sections 8.2 or 8.3.    The indemnifying party shall assume
(with the consent of the indemnified party) the defense of any such claim and
pay all expenses in connection therewith, including attorneys’ fees, and
promptly pay, discharge, and satisfy any judgment or decree that may be entered
against it or the indemnified party in respect of such claim. The indemnifying
party shall follow any reasonable written instructions received from the
indemnified party in connection with such claim. The provisions of Sections 8.2
or 8.3 shall survive termination of this Agreement. The Subservicer shall
provide the Owner/Servicer a monthly report of legal action(s) by individual
Mortgagor(s) relating to the Mortgage Loans and against the Subservicer or the
Owner/Servicer.


Section 8.5.    Repurchase.


To the extent the Owner/Servicer shall cease being an approved
subservicer/servicer in good standing with any Agency or a HUD approved
mortgagee which is caused by the Subservicer's failure to service in accordance
with Applicable Requirements, the Subservicer shall remit to the Owner/Servicer
an amount equal to the Servicing Rights Repurchase Price (as defined in the
MSRPA) for the Servicing Rights less any proceeds (if any) received by the
Owner/Servicer in connection with a transfer of servicing of the Mortgage Loans
permitted by the applicable Agency.


Section 8.6.    Survival.


The representations, warranties, and indemnifications set forth in Article VII
and this Article VIII shall survive termination of this Agreement.


ARTICLE IX MISCELLANEOUS







--------------------------------------------------------------------------------





Section 9.1.    Assignment.


This Agreement may be assigned only by written consent of the Owner/Servicer and
the Subservicer. The Owner/Servicer may also assign to an Affiliate without the
consent of the Subservicer, provided such Affiliate will be bound by the
representations, warranties and covenants of the Owner/Servicer set forth in
Article VI. The sale of all or substantially all of the


56







--------------------------------------------------------------------------------






stock or assets of the Subservicer, or the transfer of a controlling interest in
the Subservicer, shall not be deemed an assignment of this Agreement for
purposes of this Section.


Section 9.2.    Prior Agreements.


Except with respect to the MSRPA, if any provision of this Agreement is
inconsistent with any prior agreements between the parties, oral or written,
with respect to the Mortgage Loans, the terms of this Agreement shall prevail,
and after the Effective Date of this Agreement, the relationship and agreements
between the Owner/Servicer and the Subservicer with respect to the Mortgage
Loans shall be governed in accordance with the terms of this Agreement and the
MSRPA.


Section 9.3.    Entire Agreement.


Except as otherwise set forth herein, this Agreement contains the entire
agreement between the parties hereto and cannot be modified in any respect
except by an amendment in writing signed by both parties. In the event of a
conflict with the MSRPA, the terms of this Agreement shall control.


Section 9.4.    Invalidity.


Any part, provision, representation or warranty of this Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is as close as possible to the economic effect of this Agreement
without regard to such invalidity.


Section 9.5.    Governing Law; Jurisdiction.


THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).





--------------------------------------------------------------------------------







ANY LEGAL ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK, OR IN THE UNITED STATES COURTS FOR THE SOUTHERN DISTRICT OF NEW YORK. WITH
RESPECT TO


57





--------------------------------------------------------------------------------






ANY SUCH PROCEEDING IN ANY SUCH COURT: (A) EACH PARTY GENERALLY AND
UNCONDITIONALLY SUBMITS ITSELF AND ITS PROPERTY TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT; AND (B) EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT HAS OR HEREAFTER MAY HAVE TO THE VENUE OF SUCH PROCEEDING,
AS WELL AS ANY CLAIM IT HAS OR MAY HAVE THAT SUCH PROCEEDING IS IN AN
INCONVENIENT FORUM.


Section 9.6.    Waiver of Jury Trial.


THE PARTIES HERETO HEREBY VOLUNTARILY, KNOWINGLY AND IRREVOCABLY WAIVE ANY RIGHT
EACH MAY HAVE TO TRIAL BY JURY IN THE EVENT OF ANY LITIGATION CONCERNING THIS
AGREEMENT.


Section 9.7.    Notices.


Any notices or other communications permitted or required hereunder shall be in
writing and shall be deemed conclusively to have been given if personally
delivered by hand, courier or overnight delivery service at or mailed by
registered mail, postage prepaid, and return receipt requested or email and
confirmed by a similar mailed writing, to (or such other address as may
hereafter be furnished to the other party by like notice):


(a)
in the case of the Subservicer:    Ditech Financial LLC

1100 Virginia Drive, Suite 100 Ft. Washington, PA 19034 Attention: President


(b)
in the case of the Owner/Servicer:    New Residential Mortgage LLC

c/o New Residential Investment Corp. 1345 Avenue of the Americas, 45th Floor New
York, New York 10105
Attention: Jonathan Grebinar, Austin Sandler and Andrew Miller Telephone:
212-798-6100
Facsimile: 212-798-6060 Email: jgrebinar@fortress.com;
amiller@fortress.com; asandler@fortress.com









--------------------------------------------------------------------------------





All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.


58





--------------------------------------------------------------------------------






Section 9.8.    Amendment, Modification and Waiver.


No amendment to this Agreement shall be effective unless it shall be in writing
and signed by each party. Any failure of a party to comply with any obligation,
covenant, agreement or condition contained in this Agreement may be waived by
the party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure or delay to insist upon strict compliance with such obligation,
covenant, agreement or condition or any waiver, failure or delay in exercising
any right, power or privilege hereunder or any single or partial exercise
thereof shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance or preclude any other or further
exercise thereof or any other right, power or privilege hereunder. The rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by law.


Section 9.9.    Binding Effect.


This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.


Section 9.10. Headings.


Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.


Section 9.11. Force Majeure.


Each party will be excused from performance under this Agreement, except for any
payment obligations for services that have been or are being performed
hereunder, for any period and to the extent that it is prevented from
performing, in whole or in part, as a result of delays caused by the other party
or any act of God, war, civil disturbance, court order, labor dispute, or other
cause beyond its reasonable control, including failure, fluctuations, or
unavailability of heat, light, air conditioning, or telecommunications
equipment. A party excused from performance pursuant to this Section shall
exercise commercially reasonable efforts to continue to perform its obligations
hereunder and shall thereafter continue with reasonable due diligence and good
faith to remedy its inability to so perform, except that nothing herein shall
obligate either party to settle a strike or labor dispute when it does not wish
to do so. Such nonperformance will not be deemed a breach of this Agreement as
long as the party uses commercially reasonable efforts to expeditiously remedy
the problem causing such nonperformance and to execute its disaster recovery
plan then in existence. If the failure of a party to perform under this
Agreement as a result of a force majeure event exceeds fifteen (15) days, the
other party may terminate this Agreement immediately without liability and the
parties shall cooperate in good faith to facilitate the transfer of servicing to
a successor servicer or subservicer





--------------------------------------------------------------------------------





designated by the Owner/Servicer. Notwithstanding the foregoing, in the event
the force majeure provisions set forth in the Agency Guidelines are more
restrictive as they relate to the Owner/Servicer or the Subservicer, such
provisions in the Agency Guidelines shall control in the event an Agency is an
Investor.


59





--------------------------------------------------------------------------------






Section 9.12. Confidentiality; Security.


(a)Each party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to or acquire Confidential
Information that is proprietary to or confidential to the other party, its
Affiliates, their respective clients and investors or to third parties to whom
the other party owes a duty of confidentiality. The party providing Confidential
Information in each case shall be called the "Disclosing Party" and the party
receiving the Confidential Information shall be called the "Recipient". With
respect to all such Confidential Information, the Recipient shall (i) act in
accordance and comply with all Applicable Requirements (including, without
limitation, security and privacy laws with respect to its use of such
Confidential Information), (ii) maintain, and shall require all third parties
that receive Confidential Information from the Recipient as permitted hereunder
to maintain, effective information security measures to protect Confidential
Information from unauthorized disclosure or use, and (iii) provide the
Disclosing Party with information regarding such security measures upon the
reasonable request of the Disclosing Party and promptly provide the Disclosing
Party with information regarding any failure of such security measures or any
security breach. The Recipient shall hold the Disclosing Party’s Confidential
Information in strict confidence, exercising no less care with respect to such
Confidential Information than the level of care exercised with respect to the
Recipient’s own similar Confidential Information and in no case less than a
reasonable standard of care, and shall not copy, reproduce, summarize, quote,
sell, assign, license, market, transfer or otherwise dispose of, give or
disclose such information to third parties or use such information for any
purposes other than the provision of the services to the Disclosing Party or as
expressly permitted under the Ditech Agreements without the prior written
authorization of the Disclosing Party. In addition, the Recipient shall not use
the Confidential Information to make any contact with any of the parties
identified in the Confidential Information without the prior authorization of
the Disclosing Party, except in the course of performing its obligations under
the terms of this Agreement.


(b)
The Recipient may disclose the Disclosing Party’s Confidential Information only

(i)to its and its Affiliates’ officers, directors, attorneys, accountants,
employees, agents and representatives and, with respect to the Owner/Servicer
only, rating agencies, consultants, bankers, financial advisors and potential
financing sources (collectively, "Representatives") who need to know such
Confidential Information in connection with the transactions contemplated by the
Ditech Agreements (the "Transactions") and who are subject to a duty of
confidentiality (contractual or otherwise) with respect to such Confidential
Information, (ii) to those Persons within the Recipient’s organization directly
involved in the Transactions, and who are bound by confidentiality terms
substantially similar to the terms set forth herein, (iii) to the Recipient’s
regulators and examiners, (iv) to defend itself in connection with a legal
proceeding regarding the Transactions and (v) as required by Applicable
Requirements. The Recipient shall be liable for any breach of its
confidentiality obligations and the confidentiality obligations of its
Representatives.







--------------------------------------------------------------------------------





(c)The parties shall not, without the other party’s prior written authorization,
publicize, disclose, or allow disclosure of any information about the other
party, its present or former partners, managing directors, directors, officers,
employees, agents or clients, its or their business and financial affairs,
personnel matters, operating procedures, organization responsibilities,
marketing matters and policies or procedures, with any reporter, author,


60





--------------------------------------------------------------------------------






producer or similar Person or entity, or take any other action seeking to
publicize or disclose any such information in any way likely to result in such
information being made available to the general public in any form, including
books, articles or writings of any other kind, as well as film, videotape,
audiotape, or any other medium except as required by Applicable Requirements.


(d)The obligations under this Section 9.12 shall survive the termination of this
Agreement.


Section 9.13. Further Assurances.


Each of the Owner/Servicer and the Subservicer shall cooperate with and assist
the other party as reasonably requested in connection with such other party’s
duties and obligations under this Agreement and in connection therewith shall
execute and deliver all such papers, documents and instruments as may be
necessary and appropriate in furtherance thereof.


Section 9.14. Execution of Agreement.


This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. This Agreement shall be deemed
binding when executed by both the Owner/Servicer and the Subservicer. Telecopy
or electronically transmitted signatures shall be deemed valid and binding to
the same extent as the original.


Section 9.15. Publicity.


The Subservicer shall not issue any media releases, public announcements and
public disclosures, relating to this Agreement or use the name or logo of the
Owner/Servicer, including, without limitation, in promotional or marketing
material or on a list of customers, without the prior written consent of the
Owner/Servicer; provided, that nothing in this paragraph shall restrict
compliance with this Agreement or any disclosure required by legal, accounting
or regulatory requirements.


Section 9.16. Executory Contract.


Notwithstanding any provision in this Agreement to the contrary, Subservicer
acknowledges and agrees that, in the event it files bankruptcy under 11 U.S.C. §
101 et seq. (the "Bankruptcy Code"), this Agreement is an "executory contract"
within the meaning of Section 365 of the Bankruptcy Code and, therefore,
Subservicer shall have no right to modify on any basis whatsoever, including
without limitation Section 105 of the Bankruptcy Code, any of the terms,
provisions or





--------------------------------------------------------------------------------





conditions of this Agreement in any such bankruptcy proceeding and hereby
irrevocably waives any ability to do so. Further, Subservicer acknowledges and
agrees that its services provided under this Agreement are essential and should
Subservicer fail to perform its obligations under this Agreement, Owner/Servicer
shall suffer irreparable harm and, consequently, Owner/Servicer shall have the
right to obtain on an expedited basis an order from the bankruptcy court: (i)
lifting the Section 362 automatic stay so as to permit Owner/Servicer to
terminate this Agreement; and (ii) compelling Subservicer to immediately assume
or reject this Agreement in accordance with the provisions of Section 365 of the
Bankruptcy Code. In the event this Agreement is rejected under Section 365 of
the Bankruptcy Code, this Agreement


70





--------------------------------------------------------------------------------






shall be terminated and Subservicer agrees to immediately comply with its
obligations under this Agreement with respect to termination of this Agreement.
Finally, Subservicer acknowledges and agrees that Section 506(c) of the
Bankruptcy Code has no application to this Agreement and, even if it did,
Subservicer hereby expressly waives any right to surcharge Owner/Servicer under
Section 506(c) of the Bankruptcy Code.


Section 9.17. Restrictions of Notices; Information and Disclosure.


Notwithstanding anything else herein, nothing in this Agreement shall require
any party to provide any notice, information, investigation, audit,
correspondence, and any other communication (collectively, "Information") to any
other party (1) if providing such Information is prohibited by Applicable
Requirements (as defined in the MSRPA) or (2) upon advice of counsel, if
providing such Information may cause such party to lose attorney-client
privilege (governed by the applicable jurisdiction) between such party and its
attorneys.


[Signature Page Follows]


71





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has caused this instrument to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.




NEW RESIDENTIAL MORTGAGE LLC


By:     /s/ Cameron MacDougall    
Name: Cameron MacDougall
Title: President












































































































[Signature Page to Subservicing Agreement]







--------------------------------------------------------------------------------






DITECH FINANCIAL LLC


By:     /s/ Patricia Hobbib        
Name: Patricia Hobbib
Title Senior Vice President, Secretary
























































































































[Signature Page to Subservicing Agreement]







--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ACKNOWLEDGEMENT AGREEMENT




On this      day of    , 20    , New Residential Mortgage LLC



(the "Owner/Servicer") and Ditech Financial LLC (the "Subservicer"), hereby
acknowledge that the Mortgage Loans listed on the Mortgage Loan Schedule
attached hereto as Schedule I are subject to that certain Subservicing
Agreement, dated as of August 8, 2016, by and between the Owner/Servicer and the
Subservicer (the "Agreement"). Notwithstanding any provision to the contrary,
the Owner/Servicer retains all rights to the Servicing Rights relating to the
Mortgage Loans subject to the contractual provisions of the Agreement. The
Subservicer hereby agrees to service such Mortgage Loans pursuant to the terms
of the Agreement.


1.
With respect to the Mortgage Loans made subject to the Agreement hereby, the
Transfer Date shall be [    ].



2.
With respect to the Mortgage Loans made subject to the Agreement hereby, the
Sale Date shall be [    ].



3.
With respect to the Mortgage Loans made subject to the Agreement hereby, the
following terms shall apply:



[Insert any amendments to the Agreement]


All other terms and conditions of this transaction shall be governed by the
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement.


This Acknowledgment Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. Telecopy or
electronically transmitted signatures shall be deemed valid and binding to the
same extent as the original.


















Exhibit A-1







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Owner/Servicer and the Subservicer have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the day and year first above written.


NEW RESIDENTIAL MORTGAGE LLC,
as the Owner/Servicer




By:     


Name:     


Title:     








DITECH FINANCIAL LLC,
as the Subservicer




By:     


Name:     


Title:     




































Exhibit A-2









--------------------------------------------------------------------------------






EXHIBIT B SUBSERVICING FEES
Monthly Base
Servicing Fees: All fees with respect to any Mortgage Loan which is not a Prior
Ditech Serviced Loan are subject to validation of the loan servicing tape and
customary due diligence.


FNMA/FHLMC Portfolio:    C    30    60    90    120+ FCL    REO     


Base monthly Fees:                [***]


[***] monthly fee for Current loans for initial bulk MSR trades with Subservicer
which include Servicing Rights where Owner/Servicer may subsequently purchase
the associated excess servicing rights from WCO/Marix.








Incentive and Resolution Fees:    See Schedule 1 to Exhibit B attached


Allocation of Other Fees/Expenses:    The Subservicer would retain all Ancillary
Income.
Except with respect to Prior Ditech Serviced Loans:
The Owner/Servicer would retain investment earnings and float on related P&I and
Escrow Custodial Accounts and be obligated to pay statutory interest on borrower
escrow accounts where required. The Owner/Servicer would also bear the expense
for compensating interest, mortgage level insurance, pool insurance, and
guaranty fees, pool level certification and re-certification costs and expenses,
as applicable, life of loan tax and flood monitoring contracts, loan document
assignments for non MERS loans, custodial transfer expenses, MERS transfer
expenses, and document imaging expenses. The Owner/Servicer would also bear
Agency curtailment expenses, except for curtailments caused solely by the
servicing error of the Subservicer. The Owner/Servicer as the owner of the
Servicing Rights would also bear the funding obligation for repurchase claims
and early buy-out claims, and the consequence or obligation with respect to VA
No Bids and VA Buy-downs (if applicable).


Exhibit B-1




*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






Processing Fees
Servicing would be subject to the following processing fees on a per claim
basis:



GSE Claims (1x per account)    [***]
Supplemental Claims (capped at 2x per account)    [***]






Boarding and Deboarding Fee
Boarding Fee
[***]
Deboarding Fee
[***]











Deconversion Fees:*:    The sum of the Termination Fee (if any) and the
Deboarding Fee.
*Deconversion Fees does not apply to REO Properties


Termination Fees:    The Termination Fee calculated in accordance with the
following Termination Fee Schedule:




Termination Fee Schedule
Months 1-12
[***]
Months 13-18
[***]
Months 19-24
[***]
Months 25-30
[***]
Months 31-36
[***]







Ditech Transfer Fees:    Ditech Transfer Fees calculated pursuant in accordance
with the following Transfer Fee Schedule:








Exhibit B-2


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





Ditech Transfer Fee Schedule






Month






$ Amount
Projected.
Current Loan Count
Ditech
Transfers Fee/Loan
1
[***]
[***]
[***]
2
[***]
[***]
[***]
3
[***]
[***]
[***]
4
[***]
[***]
[***]
5
[***]
[***]
[***]
6
[***]
[***]
[***]





Exhibit B-2


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------








Ditech Transfer Fee Schedule






Month






$ Amount
Projected.
Current Loan Count
Ditech
Transfers Fee/Loan
7
[***]
[***]
[***]
8
[***]
[***]
[***]
9
[***]
[***]
[***]
10
[***]
[***]
[***]
11
[***]
[***]
[***]
12
[***]
[***]
[***]
13
[***]
[***]
[***]
14
[***]
[***]
[***]
15
[***]
[***]
[***]
16
[***]
[***]
[***]
17
[***]
[***]
[***]
18
[***]
[***]
[***]
19
[***]
[***]
[***]
20
[***]
[***]
[***]
21
[***]
[***]
[***]
22
[***]
[***]
[***]
23
[***]
[***]
[***]
24
[***]
[***]
[***]



Exhibit B-3


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





25
[***]
[***]
[***]
26
[***]
[***]
[***]
27
[***]
[***]
[***]
28
[***]
[***]
[***]
29
[***]
[***]
[***]
30
[***]
[***]
[***]
31
[***]
[***]
[***]
32
[***]
[***]
[***]
33
[***]
[***]
[***]
34
[***]
[***]
[***]
35
[***]
[***]
[***]
36
[***]
[***]
[***]
37
[***]
[***]
[***]
38
[***]
[***]
[***]
39
[***]
[***]
[***]
40
[***]
[***]
[***]
41
[***]
[***]
[***]
42
[***]
[***]
[***]





Exhibit B-3


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------








Ditech Transfer Fee Schedule






Month






$ Amount
Projected.
Current Loan Count
Ditech
Transfers Fee/Loan
43
[***]
[***]
[***]
44
[***]
[***]
[***]
45
[***]
[***]
[***]
46
[***]
[***]
[***]
47
[***]
[***]
[***]
48
[***]
[***]
[***]
49
[***]
[***]
[***]
50
[***]
[***]
[***]
51
[***]
[***]
[***]
52
[***]
[***]
[***]
53
[***]
[***]
[***]
54
[***]
[***]
[***]
55
[***]
[***]
[***]
56
[***]
[***]
[***]
57
[***]
[***]
[***]
58
[***]
[***]
[***]
59
[***]
[***]
[***]



Exhibit B-4


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





60
[***]
[***]
[***]
61
-
 
 







Due Diligence:
Solely with respect to any Mortgage Loan which is not a Prior Ditech Serviced
Loan, the Subservicer will conduct customary due diligence, including, but not
limited to, (i) a loan level legal/compliance review of servicing activities
with respect to the Servicing Rights; and (ii) a review of past servicing
comments and correspondence relating to the mortgage loans comprising the
Servicing Rights. The Subservicer reserves the right to expand the scope of such
due diligence. Diligence shall not be required for any Prior Ditech Serviced
Loan.



Performance-based Termination
Events:         Termination events with respect to the Delinquency Ratio, the
Servicing Advance Ratio and the Quarterly Refinancing Percentage are set forth
in Section 5.3 of the Agreement.




Exhibit B-4


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------










These triggers may be revisited as additional Mortgage Loans which are not Prior
Ditech Serviced Loans are added to be subserviced pursuant to this Agreement.










    
    




Exhibit B-5

--------------------------------------------------------------------------------






SCHEDULE 1 to Exhibit B
Agency Loan Resolution Incentive Fees






FNMA Servicer Incentives
 
HAMP
Less than or equal to 120 days delinquent
[***]
121 days or more delinquent to and including 210
[***]
Greater than 210 days delinquent
[***]
Non-HAMP
Less than or equal to 120 days delinquent
[***]
121 days or more delinquent to and including 210
[***]
Greater than 210 days delinquent
[***]
DIL
Less than or equal to 210 days delinquent
[***]
211 days delinquent up to and including 300 days delinquent
[***]
Greater than 300 days delinquent
[***]
Short Sale
Less than or equal to 210 days delinquent
[***]
211 days delinquent up to and including 300 days delinquent
[***]
Greater than 300 days delinquent
[***]
Repayment Plan
The mortgage loan must be brought current upon the successful
completion of the repayment plan.
[***]





Exhibit B-6


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------










FHLMC Servicer Incentives
HAMP
Less than or equal to 120 days delinquent (150
days from Due Date of Last Paid Installment (DDLPI))
[***]
 
121 days or more delinquent to and including 210 days delinquent (151 to 240
days from DDLPI)
[***]
 
Greater than 210 days delinquent (greater than 240 days from
DDLPI)
[***]
Non-HAMP
Less than or equal to 120 days delinquent (150
days from Due Date of Last Paid Installment (DDLPI))
[***]
 
121 days or more delinquent to and including 210
days delinquent (151 to 240 days from DDLPI)
[***]
 
Greater than 210 days delinquent (greater than 240 days from
DDLPI)
[***]
DIL
 
[***]
HAFA Short Sale
 
[***]
Repayment Plan
The mortgage must be 60 or more days delinquent at the time the
borrower entered into the repayment plan.
[***]





Subservicer’s incentive fee set forth in this Schedule 1 will be capped at the
actual Fannie Mae or Freddie Mac applicable incentive.




Exhibit B-7


*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------












EXHIBIT C


FORM OF
LIMITED POWER OF ATTORNEY


New Residential Mortgage LLC (the "Owner/Servicer"), a [    ] limited liability
company, whose address is [        ], constitutes and appoints Ditech Financial
LLC (the "Subservicer"), a [    ] limited liability company, its true and lawful
attorney-in-fact, in its name, place and stead to take the following designated
actions in connection with any mortgage loan or real estate owned property
(each, a "Mortgage Loan") owned by the Owner/Servicer and serviced by the
Subservicer pursuant to that certain Subservicing Agreement, dated as of August
8, 2016, between the Owner/Servicer and the Subservicer:


1.
To ask, demand, sue for, collect and receive all sums of money, debts or other
obligations of any kind with respect to a Mortgage Loan which are now or shall
after this date become due, owing or payable, or otherwise belong to the
Owner/Servicer, to settle and compromise any of such debts or obligations that
may be or become due to the Owner/Servicer, to endorse in the name of the
Owner/Servicer for deposit in the appropriate account any instrument payable to
or to the order of the Owner/Servicer; in each case with respect to a Mortgage
Loan.



2.
To make demand(s) on behalf of the Owner/Servicer upon any or all parties liable
on a Mortgage Loan; to declare defaults with respect to a Mortgage Loan; to give
notices of intention to accelerate; to give notices of acceleration and any
other notices as the Subservicer deems reasonably appropriate; to post all
notices as required by law and the documents securing a Mortgage Loan in order
to foreclose such Mortgage Loan; to handle all aspects of foreclosure on behalf
of the Owner/Servicer, including, but not limited to, conducting the foreclosure
sale, bidding for the Owner/Servicer and executing all documents including all
deeds and conveyances, needed to effect such foreclosure sale and/or
liquidation; to execute any documents or instruments necessary for the offer,
listing, closing of sale, and conveyance of real estate owned property,
including, but not limited to, grant, warranty, quit claim and statutory deeds
or similar instruments of conveyance; to execute any documents or instruments in
connection with any bankruptcy or receivership of a mortgagor on a Mortgage
Loan; to file suit and prosecute legal actions against all parties liable for
amounts due under a Mortgage Loan, including, but not limited to, any deficiency
amounts due following foreclosure; to take such other actions and exercise such
rights which may be taken by the Owner/Servicer under the terms of any Mortgage
Loan, including, but not limited to, satisfaction, release, cancellation or
discharge of mortgage, eviction, unlawful detainer, or similar dispossessory
proceeding, sale, taking possession of, release of security instruments,
realization upon all or any part of a Mortgage Loan or any collateral therefor
or guaranty thereof; and to assign, convey, accept or otherwise transfer, the
Owner/Servicer’s interest in any Mortgage Loan.

Exhibit C-1





--------------------------------------------------------------------------------












3.
To perform all other acts and do all other things as may be reasonably necessary
to manage the Mortgage Loans.



Nothing herein shall give the attorney-in-fact hereunder the right or power to
negotiate or settle any suit, counterclaim or action against the Owner/Servicer.
The Owner/Servicer shall have no obligation to inspect or review any agreement
or other document or item executed by the attorney-in-fact hereunder on behalf
of the Owner/Servicer pursuant to this Limited Power of Attorney and as such,
the attorney-in-fact hereunder expressly acknowledges that the Owner/Servicer is
relying upon such attorney-in-fact to undertake any and all necessary procedures
to confirm the accuracy of any such agreement, document or other item.


This Limited Power of Attorney shall continue in full force and effect unless
terminated in writing by an officer of the Owner/Servicer so authorized to do so
(a "Revocation").


Any third party may rely upon a copy of this Limited Power of Attorney, to the
same extent as if it were an original, and shall be entitled to rely on a
writing signed by the attorney-in- fact hereunder to establish conclusively the
identity of a particular right, power, capacity, asset, liability, obligation,
property, loan or commitment of such attorney-in-fact for all purposes of this
Limited Power of Attorney, unless a Revocation has been recorded in the public
records of the jurisdiction where this Limited Power of Attorney has been
recorded, or unless such third party has received actual written notice of a
Revocation.


No attorney-in-fact hereunder shall be obligated to furnish a bond or other
security in connection with its actions hereunder.


The Owner/Servicer authorizes the Subservicer, by and through any of its
directors or officers, or any other employee who is duly authorized by the
Subservicer as attorney-in-fact appointed hereunder, to certify, deliver, and/or
record copies and originals of this Limited Power of Attorney.


If any provision of this Limited Power of Attorney shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of each of
the other provisions hereof shall not be affected thereby.


[Signature Page Follows]







--------------------------------------------------------------------------------












IN WITNESS WHEREOF, [    ] has caused this Limited Power of Attorney to be
executed and subscribed in its name as of        ,    .


NEW RESIDENTIAL MORTGAGE LLC


By:          Name:          Title:         


WITNESS:
By:          Name:         


WITNESS:
By:          Name:         




STATE OF        )
) ss COUNTY OF    )


I certify that    , personally came before me and acknowledged that he/she, is
the        of      and that he/she as        being authorized to do so, executed
the foregoing Limited Power of Attorney on behalf of said company.

IN WITNESS WHEREOF, I have hereunto set my hand and have affixed my official
seal.
    , Notary Public


My Commission Expires:     








Exhibit C-3





--------------------------------------------------------------------------------














EXHIBIT D


SERVICING TRANSFER PROCEDURES


[to be provided from time to time pursuant to the definition of "Servicing
Transfer Procedures"]












































Exhibit D-1





--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------












EXHIBIT E


LIST OF SERVICING REPORTS


[to be provided pursuant to Section 2.7]
















































Exhibit E-1





--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------












EXHIBIT F-1


SERVICE LEVEL AGREEMENTS


[to be provided from time to time pursuant to Section 2.6]
















































Exhibit F-1-1





--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------












EXHIBIT F-2


FORM OF SLA MONTHLY REPORT


LOAN_NUMBER OLD_LOAN_NUMBER ZONE
ORIGINAL_OCCUPANCY_STATUS MORTGAGOR_LAST_NAME MORTGAGOR_FIRST_NAME
CO_BORROWER_LAST_NAME BILL_LINE3
BILL_LINE4 BILL_LINE5 BILL_CITY BILL_STATE BILL_ZIP
TELEPHONE_NUMBER TELEPHONE_CODE SECOND_TELEPHONE_NUMBER PROPERTY_STREET_NUMBER
PROPERTY_STREET_DIRECTION PROPERTY_STREET_NAME PROPERTY_CITY_NAME PROPERTY_STATE
PROPERTY_ZIP ZIP_CODE_SUFFIX PROPERTY_TYPE PROPERTY_STATE_CODE
ORIGINAL_PROPERTY_VALUE FLOOD_ZONE1
FLOOD_ZONE23 FLOOD_LOMA_DETERMINATION_DATE PRINCIPAL_BALANCE
ORIGINAL_INTEREST_RATE ANNUAL_INTEREST_RATE ESCROW_BALANCE
ESCROW_ADVANCE_BALANCE SUSPENSE_BALANCE REPLACEMENT_RESERVE_BALANCE
REPLACEMENT_RESERVE_AMOUNT





--------------------------------------------------------------------------------











RESTRICTED_ESCROW_BALANCE FIRST_DUE_DATE
NEXT_DUE_DATE LOAN_MATURITY_DATE LOAN_TERM LAST_FULL_PAYMENT_DATE
TOTAL_MONTHLY_PAYMENT DRAFTING_INDICATOR PRINCIPAL_AND_INTEREST_PAYMENT
T_AND_I_MONTHLY_AMOUNT ESCROW_A_H_PREMIUM_AMOUNT LATE_CHARGE_STOP_CODE
PAYMENT_PERIOD DISTRIBUTION_TYPE ESCROW_COUPON_MONTH_NUMBER LAST_ANALYSIS_DATE
ESCROW_LAST_ANALYSIS_EFFECTIVE_DATE ESCROW_LAST_ANALYSIS_OS_AMOUNT
YTD_HAZARD_AMOUNT
YTD_TAX_AMOUNT INTEREST_ON_ESCROW_FLAG YTD_IOE_AMOUNT YTD_PRINCIPAL_BALANCE
YTD_INTEREST_AMOUNT YE_POINTS_PAID_AM INVESTOR_IDENTITY INVESTOR_CATEGORY
INVESTOR_LOAN_NUMBER PURCHASE_DATE RECR_CODE
LEVEL_SERVICE_FEE_AMOUNT PAY_HISTORY_TABLE PAY_HISTORY
BKR_CODE BANKRUPTCY_CODE YTD_LATE_CHARGE_AMOUNT
ACCRUED_LATE_CHARGE_AMOUNT NFS_BALANCE FORECLOSURE_STOP DONT_PROCESS_FLAG
ACCRUAL_STATUS





--------------------------------------------------------------------------------












MI_EXPIRE_DT MI_TERM_DT MI_MIDPOINT_DT MI_HI_RISK_CD MI_CANCEL_DT
DELINQUENCY_STATUS_CODE CBR_COMMENT_CODE CBR_EXPIRATION_DATE CBR_CODE
CBR_CODE_EXPIRATION_DATE CBR_STATUS
CREDIT_QUALITY_CURRENT_CODE CREDIT_QUALITY_DATE CREDIT_QUALITY_AGENT_CODE
DATETHREE
FIFTEENPOS FIRST_SERVICE_FEE_RATE MAX_LATE_CHARGE_AMOUNT MIN_LATE_CHARGE_AMOUNT
LATE_CHARGE_FC FORECLOSURE_STATUS_CODE ARM_INDICATOR
AR_PLAN_ID AR_ORIG_IR_CHG_DT AR_ORIG_PI_CHG_DT ARM_IR_CHANGE_PERIOD
PI_CHANGE_PERIOD ARM_IR_MARGIN_RATE AR_NXT_CALC_DT AR_NXT_IR_EFF_DT
AR_NXT_PI_EFF_DT ARM_IR_MAX_INCREASE_RATE ARM_IR_MAX_DECREASE_RATE
ARM_MAX_LIFE_INCR_RATE ARM_MAX_LIFE_DECR_RATE AR_CONVERSION_DT PIF_UPDATED_DATE
PIF_AS_OF_DATE
HAZARD_FLOOD_INSURANCE_CODE MI_PAYEE_ID





--------------------------------------------------------------------------------











PAYOFF_STOP_CODE PAYOFF_STOP_DATE FC_SALE_DATE MI_PMI_RT MI_PRI_COVERAGE_FC
AR_NEXT_PI_AM AR_NEXT_INT_RT ARM_INDEX_RATE AR_INDEX_1ST_RT MI_CERT_NO
BL_ACTIVATION_DT AR_ORIG_PI_AM
ORIGINAL_DISCOUNT_BALANCE ORIGINATION_FEE_AMOUNT MAN_CODE
VACANCY_FIRST_KNOWN_DATE PRODUCT_LINE_CODE







--------------------------------------------------------------------------------












MI_VA_NO LTV_RATIO DATEONE MI_TY
ESCROWED_INDICATOR SETUP_DATE HAZ1_START_DATE HAZ1_COMPLETE_DATE
DELINQUENCY_CLASS_CODE APPRAISAL_AS_IS APPRAISAL_COMPLETE_DATE LIST_PRICE
LIST_START_DATE BKRCASENUMBER BKRCHAPTERTYPE BKRSETUPDATE BKRNOTICERECEIVEDDATE
BKRPREPETITIONDUEDATE BKRCOMPLETIONDATE
BKRCONFIRMATIONHEARINGDATE BKRDISCHARGEDATE BKRDISMISSALDATE BKRFILINGDATE
BKRPREPETITIONCLAIMDATE BKRPREPETITIONCONFIRMDATE BKRPROOFOFCLAIMFILINGDATE
BKRRELIEFFILEDDATE BKRRELIEFHEARINGDATE BKRPOSTPETITIONDUEDATE
BKRRELIEFREQUESTEDDATE BKRRELIEFDENIEDDATE BKRRELIEFGRANTEDDATE BKRREMOVALDATE
BKRREMOVALDESCRIPTION FCSETUPDATE
FCSTARTDATE FCATTORNEYNAME FCSALEDATE FCREMOVALDATE FC_SALE_AMOUNT
REOFORECLOSURESALEDATE REO_LISTING_PRICE_AMOUNT





--------------------------------------------------------------------------------











REO_LISTING_START_DATE REOSCHEDULEDCLOSINGDATE REO_SETUP_DATE REO_START_DATE
REOACQUISITIONDATE REO_CMA_ORDER_DATE REO_CMA_COMPLETED_DATE REO_CMA_AS_IS_VALUE
REO_COMPLETED_DATE REO_EVICTION_START_DATE REO_EVICTION_COMPLETED_DATE LOSS MIT
SET UP DATE
LOSS MIT STAGE CODE LOSS MIT STATUS CODE LM TEMPLATE ID
LOSS MIT DENIAL REASON CODE FHA ADP CODE
FHA CASE NUMBER FHA SECTION CODE INT ONLY END DATE INTEREST ONLY FLAG MERS MOM
INDICATOR
MERS REGISTRATION DATE MERS REGISTRATION FLAG ROUNDING_FACTOR
USDA - CASE NUMBER - BORROWER ID USDA ANNUAL DISB AMT
USDA DUE DATE USDA GUARANTEE# MI_FHA_OFFICE_CD MI_FHA_CHK_DIG_XX
RECOVER_CORP_ADVANCE_BALANCE NON_REC_CORP_ADVANCE_BALANCE
THIRD_PARTY_RECOVERABLE_CA_BAL LIEN_POSITION_NUMBER





--------------------------------------------------------------------------------











OCCUPANCY_CURRENT_STATUS_CODE PROPERTY_CONDITION LOAN_TO_VALUE_COMBINED_CURRENT
SL_360_365_FACTOR LOAN_MODIFICATION_TYPE MOD_INFO_BEFORE_PRIN_BALANCE
MOD_INFO_AFTER_INTEREST_RATE MOD_INFO_AFTER_PI_PMT_AMOUNT
MOD_INFO_AFTER_DUE_DATE PROPERTY_VALUE ORIGINAL_APPRAISAL_DATE
ARM_IR_ROUNDING_FACTOR ARM_IR_ROUNDING_TYPE PB_NEGATIVE_AMORT_PCT
RESOLUTION_DATE



































--------------------------------------------------------------------------------



























Exhibit F-2-1





--------------------------------------------------------------------------------












RESOLUTION_TYPE FC_ACTUAL_STEP_T25 FC_ACTUAL_STEP_U94 FC_STATUS_CODE
REO_STEP_R33_COST REO_STEP_Z53_COST HZ_FORCE_COV_CD BNK1 PMTS INSIDE
LOSS_MITIGATION_CODE
LOSS_MITIGATION_STATUS_CODE PLAN_STATUS_CD
PLAN_TYPE PLAN_FIRST_DUE PLAN_STATUS_DT PLAN_AMOUNT REPAY_NEXT_DUE_DATE
LM_STATUS_CODE REO_STATUS_CODE REO_STAGE_CODE REO_SALE_PRICE_AMOUNT
REO_PROCEEDS_AMOUNT FIFTEENP2
DIST_TYPE_1_INT_ONLY_FLAG LOAN_MODIFICATION_DATE ARM_INDEX_LEAD_DAYS 1
MI_UPFRONT_AM
TIMES_30_DAYS_DELINQUENCY_CURRENT_YEAR_SYS
TIMES_60_DAYS_DELINQUENCY_CURRENT_YEAR_SYS
TIMES_90_DAYS_DELINQUENCY_CURRENT_YEAR_SYS
TIMES_120_DAYS_DELINQUENCY_CURRENT_YEAR_SYS AR_LST_NOTICE_DT







--------------------------------------------------------------------------------












EXHIBIT G


ADDITIONAL SERVICING REQUIREMENTS


[None]







--------------------------------------------------------------------------------












EXHIBIT H


FORM OF QUARTERLY FINANCIAL METRICS REPORT


The following term shall have the meanings specified in this Exhibit H:


Consolidated Liquidity: As to any Person, unrestricted cash and cash equivalents
of such Person and its subsidiaries (excluding cash held in a special purpose
entities or vehicles and cash and cash equivalents pertaining to minority
interests) on a consolidated basis.













--------------------------------------------------------------------------------











FINANCIAL METRIC
CONFIRMATION
EVIDENCE OF
CALCULATION
 
 
 
A.
With respect to Subservicer, such report shall
include confirmation of the following information with respect to the
Subservicer's financial condition:
 
 
i. Minimum adjusted net worth for
sellers/servicers (as described in the Fannie Mae Guides and calculated in
accordance with Fannie Mae Guides for sellers/servicers), equal to a minimum of
$300 million.
[YES]
 
ii. Minimum adjusted net worth for
sellers/servicers (as described in the Fannie Mae Guides) to total assets (as
defined in the Fannie Mae Guides) are greater than 10% (calculated in accordance
with Fannie Mae Guidelines).
[YES]
 
iii. Minimum liquidity at least equal to
minimum liquidity requirements for sellers/servicers (calculated in accordance
with Fannie Mae Guidelines).
[YES]
 
iv. Declines in net worth for
sellers/servicers (as described and calculated in the Fannie Mae Guides) is not
greater than the amount described in the Fannie Mae Guide which would be deemed
a breach of the applicable lender contract).
[YES]
 
 
 
 
B.
With respect to Walter, such report shall
include confirmation of the following information:
[YES]
 








--------------------------------------------------------------------------------














 
 
 
i. Consolidated Liquidity, comprising of
cash and cash equivalents equal to
$180 million (calculated in accordance with GAAP).
[YES]
 
ii. Leverage ratio equal to 4:1 by
December 31, 2017 (calculated in accordance with the Amended And Restated Credit
Agreement, dated as of December 19, 2013, among Walter Investment Management
Corp., as Borrower, the Lenders and other parties thereto, and Credit Suisse AG,
as Administrative Agent and as Collateral Agent for the Lenders.).
[YES]
 













                    






























Exhibit H-2











--------------------------------------------------------------------------------
























































































EXHIBIT I


FORM OF QUARTERLY CERTIFICATE






New Residential Mortgage LLC
c/o New Residential Investment Corp. 1345 Avenue of the Americas, 45th Floor New
York, New York 10105


Certification re: CFPB Stipulated Order and State Orders


In my role as the Chief Risk and Compliance Officer for Walter Investment
Management Corp., I am responsible for overseeing Ditech Financial LLC’s (the
"Company") compliance program, including aspects of the program related to each
of the following:







--------------------------------------------------------------------------------











(i)
the Stipulated Order for Permanent Injunction and Monetary Judgment entered in
Federal Trade Commission and Consumer Financial Protection Bureau v. Green Tree
Servicing LLC, 15-cv-02064, (D. Minn. April 23, 2015) (the "CFPB Stip Order");



(ii)
the Assurance of Discontinuance entered in State of Vermont In re Green Tree
Servicing LLC, 64210-14WnCV, (VT Sup Ct. October 30, 2014) (the "VT State
Order"); and



(iii)
the Assurance of Discontinuance entered in Commonwealth of Massachusetts In re
Ditech Financial LLC (MA Sup. Ct. August 2016) (the "MA State Order").



I hereby certify that during the period [. to. ], nothing has come to my
attention that has made me believe that the Company is not in compliance with
each of the CFPB Stip Order, the MA State Order or VT State Order described
above, in each case, in all material respects.


For purposes of this certificate, please note that the determination of what is
material has subjective elements and that the Consumer Financial Protection
Bureau, the Federal Trade Commission, state regulatory or enforcement
authorities, as applicable, or other parties may take a different view of what
is material.


Executed on [Insert Date]




Sheryl L. Newman
Chief Risk and Compliance Officer Walter Investment Management Corp.







--------------------------------------------------------------------------------












EXHIBIT J
VENDOR LIST
[to be provided pursuant to Section 2.3]







--------------------------------------------------------------------------------














EXHIBIT K LITIGATION PROTOCOLS
[to be provided pursuant to Section 2.21]



